Exhibit 10.14

AMENDED AND RESTATED SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED SUBORDINATION AGREEMENT (“Agreement”), dated as of
April 4, 2008, entered into between Wells Fargo Foothill, Inc. (formerly known
as Foothill Capital Corporation), as agent (“Agent”) for itself and for the
Lenders (defined below), each of the parties identified on the signature pages
hereto as a “Subordinated Noteholder” (collectively, the “Subordinated
Noteholders” and each, a “Subordinated Noteholder”) and U.S. Bank National
Association (successor in interest to State Street Bank and Trust Company), in
its capacity as collateral trustee with respect to the Series B Collateral
described below (the “Trustee”; Trustee and each Subordinated Noteholder are
collectively, the “Creditors” and each, a “Creditor”).

W I T N E S S E T H

WHEREAS, Subordinated Noteholders are financially interested in Telos
Corporation, a Maryland corporation (“Company”), in that Company is indebted to
Subordinated Noteholders with respect to (i) those certain Series B Senior
Subordinated Secured Notes due October 31, 2008 in the aggregate current
principal amount of Two Million Five Hundred Thirty-Seven Thousand Eight Hundred
Sixty-Nine and  94/100 Dollars ($2,537,869.74) (the “Series B Subordinated
Notes”), copies of which are attached hereto as Exhibit A-1 and (ii) those
certain Series C Senior Subordinated Unsecured Notes due October 31, 2008 in the
aggregate current principal amount of Two Million Six Hundred Forty Thousand Six
Hundred Eighty-Four and  21/100 Dollars ($2,640,684.21) (the “Series C
Subordinated Notes” and, together with the Series B Subordinated Notes, the
“Subordinated Notes”), copies of which are attached hereto as Exhibit A-2;

WHEREAS, the obligations of Company in respect of the Series B Subordinated
Notes are secured by liens on certain assets of Company specified on Exhibit B
attached hereto (the “Series B Collateral”) pursuant to the terms of the
collateral documentation attached hereto as Exhibit C (the “Series B Collateral
Documents”);

WHEREAS, the Trustee has been designated by the holders of the Series B
Subordinated Notes as collateral trustee with respect to the Series B Collateral
pursuant to the terms of the Series B Collateral Documents;

WHEREAS, Company is indebted to Agent and Lenders in connection with the
advances of monies and other financial arrangements by Agent and Lenders to
Company;

WHEREAS, such advances of monies and other financial arrangements are evidenced
by various agreements, instruments and documents, including, without limitation,
that certain Amended and Restated Loan and Security Agreement dated as of
April 3, 2008, but effective as of March 31, 2008 among Company, certain
financial institutions from time to time party thereto as lenders (“Lenders”)
and Agent (the “Loan Agreement”); and



--------------------------------------------------------------------------------

WHEREAS, Agent, Subordinated Noteholders and Trustee are party to a
Subordination Agreement dated as of October 21, 2002 (the “Original
Subordination Agreement”) and desire to amend and restate the Original
Subordination Agreement on the terms provided herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Creditors, Creditors and the Trustee hereby
agree with Agent as hereinafter set forth.

1. Standby; Subordination; Subrogation. No Creditor will ask, demand, sue for,
take or, except as provided in Section 2 below, receive from Company or any
other party, by setoff or in any other manner:

(a) The whole or any part of any indebtedness, obligations and liabilities which
may now or hereafter be owing by Company, or any successor or assign of Company,
including, without limitation, a receiver, trustee or debtor in possession (the
term “Company” hereinafter shall include any such successor and assign of
Company), to such Creditor in respect of the Subordinated Notes and the Series B
Collateral Documents (all such indebtedness, obligations and liabilities being
hereinafter referred to as the “Subordinated Debt”); or

(b) Any security for any of the foregoing (other than the Series B Collateral);
unless and until all obligations, liabilities, and indebtedness of Company to
Agent and Lenders, whether now existing or hereafter arising directly between
Company and Agent or any Lender, or acquired outright, conditionally or as
collateral security from another by Agent or any Lender, shall have been fully
paid and satisfied in cash with interest, including, without limitation, any
interest accruing after the commencement of insolvency proceedings with respect
to Company, whether or not such interest is allowed as a claim in such
proceeding (all such obligations, indebtedness and liabilities of Company to
Agent and each Lender being hereinafter referred to as the “Senior Debt”) and
all financing arrangements between Company, Agent and Lenders have been
terminated. All liens and security interests of each Creditor, whether now or
hereafter arising and howsoever existing, in any assets of Company or any assets
securing the Senior Debt (including, without limitation, the Series B
Collateral) shall be and hereby are subordinated to the rights and interests of
Agent and Lenders in those assets irrespective of whether Agent’s liens and
security interests have been perfected, or the time or order of attachment or
perfection of liens or security interests, or the time of filing or recording of
financing statements, mortgages or other agreements or documents, or the time of
giving or failure to give notice of acquisition of purchase money or other
security interests or liens; no Creditor shall have any right to possession of
any such assets, to notify account debtors of Company or to foreclose upon or
exercise any other right or remedy with respect to any such assets, whether by
judicial action or otherwise, unless and until all of the Senior Debt shall have
been fully paid and satisfied in cash and all financing arrangements between
Company, Agent and Lenders have been terminated. Each Creditor also hereby
agrees that, (i) the Senior Debt shall include all obligations, indebtedness and

 

-2-



--------------------------------------------------------------------------------

liabilities of Company to Agent and each Lender, notwithstanding the invalidity
or unenforceability of all or any part of the Senior Debt, or any right or power
of Company or any other entity or individual to assert any claim or defense as
to the invalidity or unenforceability of any such obligation, indebtedness or
liability and no such claim or defense shall affect or impair the agreements and
obligations of such Creditor hereunder; and (ii) regardless of whether the
Senior Debt is secured or unsecured, Agent and Lenders shall be subrogated for
such Creditor with respect to such Creditor’s claims with respect to the
Subordinated Debt against Company and such Creditor’s rights, liens and security
interests, if any, in any of Company’s assets (including, without limitation,
the Series B Collateral) and the proceeds thereof until all of the Senior Debt
shall have been fully paid and satisfied in cash and all financing arrangements
between Company, Agent and Lenders have been terminated.

2. Modifications to Subordinated Notes. Except as contemplated by Section 17
below, Company and Creditors hereby agree and understand that the terms of the
Subordinated Debt, the Subordinated Notes and the Series B Collateral Documents
may not be modified or amended without Agent’s prior written consent.

3. Subordinated Debt Owed Only to Creditors. Each Subordinated Noteholder
warrants and represents (a) that such Subordinated Noteholder has not previously
assigned or transferred any interest in the Subordinated Debt, (b) that no other
party owns an interest in the Subordinated Debt other than Subordinated
Noteholders, (c) that the Subordinated Debt had not been guaranteed by any
person and Company is the only obligor with respect to the Subordinated Debt and
(d) that the entire Subordinated Debt is owing only to Subordinated Noteholders
and covenants that the entire Subordinated Debt shall continue to be owing only
to Subordinated Noteholders unless assigned or transferred subject to the terms
of this Agreement. No Subordinated Noteholder or the Trustee will, without the
prior written consent of Agent: (a) cancel, waive, forgive, or subordinate to
any other indebtedness of Company (other than the Senior Debt), any of the
Subordinated Debt or any rights in respect thereof; (b) except for the Series B
Collateral, take any collateral security for any of the Subordinated Debt;
(c) take any guaranty from any person with respect to all or any portion of the
Subordinated Debt; or (d) commence, or join with any other creditor in
commencing, any bankruptcy, reorganization or insolvency proceedings with
respect to Company.

4. Priority of Agent and Lenders; Grant of Authority to Agent. In the event of
any distribution, division or application, partial or complete, voluntary or
involuntary, by operation of law or otherwise, of all or any part of the assets
of Company or the proceeds thereof to the creditors of Company or readjustment
of the obligations and indebtedness of Company, whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding involving the readjustment of all
or any part of the Subordinated Debt, or the application of the assets of
Company to the payment or liquidation thereof, or upon the dissolution,
liquidation, cessation or other winding up of Company’s business, or upon the
sale of all or substantially all of

 

-3-



--------------------------------------------------------------------------------

Company’s assets, then, and in any such event, (i) Agent, for the benefit of
itself and Lenders, shall be entitled to receive payment in cash in full of any
and all of the Senior Debt then owing prior to the payment of all or any part of
the Subordinated Debt and (ii) any payment or distribution of any kind or
character, whether in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any or all of the Subordinated Debt shall
be paid or delivered directly to Agent for application on any of the Senior
Debt, due or not due, until such Senior Debt shall have first been fully paid
and satisfied in cash. Agent is hereby irrevocably authorized and empowered, in
its discretion, to make and present for and on behalf of any Creditor such
proofs of claim against Company on account of the Subordinated Debt as Agent may
deem expedient or proper and to vote such proofs of claim in any such proceeding
and to receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
to apply the same on account of any of the Senior Debt. Each Creditor
irrevocably authorizes and empowers Agent to demand, sue for, collect and
receive each of the aforesaid payments and distributions and give acquaintance
therefor and to file claims and take such other actions, in Agent’s own name or
in the name of such Creditor or otherwise, as Agent may deem necessary or
advisable for the enforcement of this Agreement; and such Creditor will execute
and deliver to Agent such powers of attorney, assignments and other instruments
or documents, including notes (together with such assignments or endorsements as
Agent shall deem necessary or appropriate) as may be requested by Agent in order
to enable Agent to enforce any and all claims upon or with respect to any or all
of the Subordinated Debt and to collect and receive any and all payments and
distributions which may be payable or deliverable at any time upon or with
respect to the Subordinated Debt, all for the benefit of Agent and Lenders.
Following payment in full of the Senior Debt in cash, Agent will remit to
Creditors, to the extent of Creditors’ interest therein, all dividends or other
payments or distributions paid to and held by Agent in excess of the Senior
Debt.

5. Payments Received by Creditors; Consent to Sale; Allocation.

(a) Should any payment, distribution, security or instrument, or any proceeds
thereof, be received by any Creditor upon or with respect to the Subordinated
Debt prior to the satisfaction of all of the Senior Debt in cash and termination
of all financing arrangements between Company, Agent and Lenders, such Creditor
shall receive and hold the same in trust, as trustee, for the benefit of Agent
and Lenders and shall forthwith deliver the same to Agent in precisely the form
received (except for the endorsement or assignment by such Creditor where
necessary), for application on any of the Senior Debt, due or not due, and,
until so delivered, the same shall be held in trust by such Creditor as the
property of Agent. In the event of the failure of any Creditor to make any such
endorsement or assignment to Agent, Agent, or any of its officers or employees,
is hereby irrevocably authorized to make the same.

(b) In the event Company desires to dispose of any of the Collateral (as herein
defined) and Agent consents to such disposition, each Creditor shall be deemed
to have consented to such disposition free and clear of any liens and security
interests of such

 

-4-



--------------------------------------------------------------------------------

Creditor in such Collateral (including, without limitation, the Series B
Collateral) and such Creditor agrees that any purchaser of any Collateral may
rely on this Agreement as evidence of such Creditor’s consent to such
disposition free and clear of any liens and security interests of such Creditor
in such Collateral (including, without limitation, the Series B Collateral).
Each Creditor agrees to execute such releases with respect to the Collateral
(including, without limitation, the Series B Collateral) to be disposed of as
Company or as Agent requests; provided, that (i) the failure of such Creditor to
execute such releases shall not affect the right of the purchaser of such
Collateral (including, without limitation, the Series B Collateral) to rely on
this Agreement and (ii) in furtherance of the foregoing, such Creditor hereby
irrevocably appoints Agent its attorney-in-fact, with full authority in the
place and stead of such Creditor and in the name of such Creditor, to execute
and deliver the releases which such Creditor may be required to deliver pursuant
to this Section 5(b). In the event any Creditor receives any proceeds of
Collateral to which Agent is entitled under this Agreement, such Creditor shall
hold such proceeds in trust and promptly remit such proceeds in the same form
received to Agent unless the Senior Debt has been paid in full in cash.

6. Instrument Legend; Amendments. Any instrument or certificate evidencing any
of the Subordinated Debt, or any portion thereof, will be inscribed with a
legend conspicuously indicating that payment thereof is subordinated to the
claims of Agent and Lenders pursuant to the terms of this Agreement, and a copy
thereof will be delivered to Agent. Any instrument or certificate evidencing any
of the Subordinated Debt, or any portion thereof, which is hereafter executed by
Company will, on the date thereof, be inscribed with the aforesaid legend and a
copy thereof will be delivered to Agent on the date of its execution or within
five (5) business days thereafter and the original thereof will be delivered as
and when described hereinabove. Each Creditor hereby authorizes Agent to take
such action as Agent deems appropriate to evidence the subordination effected
hereunder, including without limitation the filing by Agent on behalf of each
Creditor of Uniform Commercial Code amendment statements that provide that the
Series B Collateral in favor of Trustee has been subordinated to Agent.

7. Continuing Nature of Subordination; Subrogation. This Agreement shall be
irrevocable and shall continue to be effective (notwithstanding the insolvency,
liquidation or dissolution of Company) until the Senior Debt shall have been
paid in cash in full and all financing arrangements between Company, Agent and
Lenders have been terminated. This is a continuing agreement of subordination
and Agent and Lenders may continue, at any time and without notice to any
Creditor, to extend credit or other financial accommodations and loan monies to
or for the benefit of Company on the faith hereof. This Agreement shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
of any of the Senior Debt is rescinded or must otherwise be returned by any
holder of Senior Debt, all as though such payment had not been made. Upon the
payment in full in cash of all Senior Debt and termination of all financing
arrangements between Company, Agent and Lenders, Creditors shall be subrogated
to the extent of the payments or distributions made to Agent, or otherwise
applied to payment of, the Senior Debt pursuant to the provisions of this
Agreement.

 

-5-



--------------------------------------------------------------------------------

8. Additional Agreements Between Company, Agent and Lenders. Agent and each
Lender may, at any time and from time to time, without notice to any Creditor,
enter into such agreement or agreements with Company as Agent or such Lender may
deem proper, extending the time of payment of or renewing or otherwise altering,
amending, modifying or supplementing the terms of the Loan Agreement, other
agreements, instruments and documents evidencing the Senior Debt or all or any
of the Senior Debt or affecting the collateral or any guaranty underlying any or
all of the Senior Debt, and may exchange, sell, release, surrender or otherwise
deal with any such security or guaranties, without in any way thereby impairing
or affecting this Agreement.

9. Creditors’ Waivers. Each Creditor expressly waives all notice of (i) the
existence or creation or nonpayment of all or any portion of the Senior Debt and
(ii) the acceptance by Agent and Lenders of the subordination and other
provisions of this Agreement and all the notices not specifically required
pursuant to the terms of this Agreement whatsoever and each Creditor expressly
waives reliance by Agent and Lenders upon the subordination and other agreements
as herein provided. This Agreement shall remain valid and effective and the
provisions of this Agreement shall apply to each Creditor and Agent regardless
of the validity, enforceability or priority of the Senior Debt or any liens
securing the Senior Debt. Each Creditor agrees that neither Agent nor any Lender
has made any warranties or representations with respect to the due execution,
legality, validity, completeness or enforceability of the Loan Agreement, or the
collectability of the Senior Debt, that Agent and Lenders shall be entitled to
manage and supervise their financial arrangements with Company without affecting
the validity or enforceability of this Agreement and without regard to the
existence of any rights that such Creditor may now or hereafter have in or to
any of the assets of Company, and that neither Agent nor any Lender shall have
any liability to such Creditor for, and waives any claim which such Creditor may
now or hereafter have against, Agent or any Lender arising out of (i) any and
all actions which Agent or any Lender takes or omits to take (including, without
limitation, actions with respect to the creation, perfection or continuation of
liens or security interests in any existing or future collateral for the Senior
Debt (the “Collateral”), actions with respect to the occurrence of an Event of
Default (as defined in the Loan Agreement), actions with respect to the
foreclosure upon, sale, release, or depreciation of, or failure to realize upon,
any of the Collateral and actions with respect to the collection of any claim
for all or any part of the Senior Debt from any account debtor, guarantor or any
other party) with respect to the Loan Agreement or any other agreement related
thereto or to the collection of the Senior Debt or the valuation, use,
protection or release of the Collateral, (ii) Agent’s election, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. §101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code and/or (iii) any use of cash
collateral under Section 363 of the Bankruptcy Code or any borrowing or grant of
a security interest under Section 364 of the Bankruptcy Code by Company, as
debtor in possession. In that regard, each Creditor agrees that (A) if Company
desires to use cash collateral under Section 363 of the Bankruptcy Code and
Agent consents to such use, such Creditor will also consent to such use without
asserting any objection of any kind (including an objection on the grounds of
failure to provide adequate

 

-6-



--------------------------------------------------------------------------------

protection for such Creditor’s junior lien on the Series B Collateral), and
(B) if Company desires to obtain credit from Agent and Lenders under Section 364
of the Bankruptcy Code to be secured by the Collateral, such Creditor will
consent to such credit without asserting any objection of any kind (including an
objection on the grounds of failure to provide adequate protection for such
Creditor’s junior lien on the Series B Collateral). Without limiting the
generality of the foregoing, each Creditor waives the right to assert the
doctrine of marshalling with respect to any of the Collateral, and consents and
agrees that Agent may proceed against any or all of the Collateral in such order
as Agent shall determine in its sole discretion.

10. Agent’s Waivers. No waiver shall be deemed to be made by Agent of any of its
rights hereunder, unless the same shall be in a writing, and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of Agent or any Lender or the obligations of
Creditors to Agent and each Lender in any other respect at any other time. No
delay on the part of Agent or any Lender in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by Agent or
any Lender of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.

11. Information Concerning Financial Condition of Company. Each Creditor hereby
assumes responsibility for keeping itself informed of the financial condition of
Company, any and all endorsers and any and all guarantors of the Senior Debt
and/or the Subordinated Debt and of all other circumstances bearing upon the
risk of nonpayment of the Senior Debt and/or Subordinated Debt that diligent
inquiry would reveal, and such Creditor hereby agrees that Agent shall have no
duty to advise such Creditor of information known to Agent regarding such
condition or any such circumstances. In the event Agent, in its sole discretion,
undertakes, at any time or from time to time, to provide any such information to
any Creditor, Agent shall be under no obligation (i) to provide any such
information to such Creditor on any subsequent occasion or (ii) to undertake any
investigation not a part of its regular business routine and shall be under no
obligation to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, Agent wishes to maintain confidential. Each
Creditor hereby agrees that all payments received by Agent may be applied,
reversed, and reapplied, in whole or in part, to any of the Senior Debt, without
affecting the validity or enforceability of this Agreement and assents to any
extension or postponement of the time of payment of the Senior Debt or to any
other indulgence with respect thereto, to any substitution, exchange or release
of all or any of the Collateral and to the addition or release of any other
party or person primarily or secondarily liable therefor.

12. No Offset. In the event any Creditor at any time is indebted to Company,
such Creditor hereby irrevocably agrees that such Creditor shall not deduct from
or setoff against any amounts owing by such Creditor to Company any amounts such
Creditor claims are due to such Creditor with respect to the Subordinated Debt.

 

-7-



--------------------------------------------------------------------------------

13. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVERS. THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF ILLINOIS AND SHALL BE INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF ILLINOIS AND NOT THE CONFLICT OF LAWS RULES
OF THE STATE OF ILLINOIS GOVERNING CONTRACTS TO BE PERFORMED ENTIRELY WITHIN
SUCH STATE. EACH CREDITOR HEREBY AGREES TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS OR,
AT THE SOLE OPTION OF AGENT, IN ANY OTHER COURT IN WHICH AGENT SHALL INITIATE
LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER
THE MATTER IN CONTROVERSY. EACH CREDITOR WAIVES ANY OBJECTION OF FORUM NON
CONVENIENS AND VENUE. AGENT AND EACH CREDITOR EACH HEREBY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE.

14. Section Titles; Gender; No Prejudice of Rights. The section titles contained
in this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
The singular form of any word used in this Agreement shall include the plural
form and the neuter form of any word used in this Agreement shall include the
masculine and feminine forms, and vice versa. Agent shall not be prejudiced in
its rights under this Agreement by any act or failure to act of Company or any
Creditor, or any noncompliance of Company or any Creditor with any agreement or
obligation, regardless of any knowledge thereof which Agent may have or with
which Agent may be charged; and no action of Agent permitted hereunder shall in
any way affect or impair the rights of Agent and the obligations of each
Creditor under this Agreement.

15. Notices. Any notice required hereunder shall be in writing and addressed to
the party to be notified as follows:

 

If to the    Wells Fargo Foothill, Inc.     Agent, at:    One Boston Place, 18th
Floor        Boston, Massachusetts 02108        Attn: Technology Finance       
Division Manager        Fax No. (617) 523-1697     If to the    Mr. John R.C.
Porter   Zollikon Investments SA   Toxford Corporation Subordinated    Chalet
Petit Monde   c/o Silex Management Ltd.   Trust Officer, Rathbones Noteholders,
   1936 Verbier   6, Rue Kleberg   Place de Saint Gervais 1 at:    Switzerland  
1201 Geneva   1211 Geneva      Switzerland   Switzerland

 

-8-



--------------------------------------------------------------------------------

If to the   U.S. Bank National Association Trustee, at:   1 Federal Street, 3rd
Floor   Boston, MA 02110   Ref: Telos Corporation   Attn.: Ms. Julie Kirby

or to such other address as each party may designate for itself by notice.
Notice shall be deemed to have been duly given (i) if delivered personally or
otherwise actually received, (ii) if sent by overnight delivery service,
(iii) if mailed by first class United States mail, postage prepaid, registered
or certified, with return receipt requested or (iv) if sent by telex with telex
confirmation of receipt (with duplicate notice sent by United States mail as
provided above). Notice mailed as provided in clause (iii) above shall be
effective upon the expiration of three (3) business days after its deposit in
the United States mail. Notice given in any other manner described in this
paragraph shall be effective upon receipt by the addressee thereof; provided,
however, that if any notice is tendered to an addressee and delivery thereof is
refused by such addressee, such notice shall be effective upon such tender.

16. Successors and Assigns. This Agreement shall be binding upon each Creditor
and such Creditor’s successors and assigns and Agent and its successors and
assigns, and shall inure to the benefit of each Creditor and such Creditor’s
successors and assigns and

 

-9-



--------------------------------------------------------------------------------

Agent and its successors and assigns. Any person that refinances or refunds the
Senior Debt in whole or in part shall be entitled to rely on this Agreement.
Upon the refinancing or refunding of all or any portion of the Senior Debt by
any person, (i) each Creditor hereby agrees, at the request of Agent, to execute
and deliver to such person an agreement (substantially identical to this
Agreement) providing for the continued subordination of the Subordinated Debt
(and liens securing same) to the obligations, liabilities and indebtedness of
Company (and liens securing same) to such person (provided, that the failure of
such Creditor to execute and deliver such an agreement shall not affect such
Creditor’s obligations hereunder to such person or the right of any such person
to rely on this Agreement), and (ii) all references to “Senior Debt” herein
shall be deemed to mean the obligations, liabilities and indebtedness of Company
to such person and all references to the “Agent” shall be deemed to mean such
person. Notwithstanding the foregoing, the foregoing provisions shall not apply
to a person that refinances or refunds the Senior Debt in part unless such
person has obtained Agent’s express prior written consent to rely on this
Agreement.

17. Extension of Maturity of Subordinated Notes. On or before April 15, 2008,
Creditors agree to amend the Subordinated Notes to extend the maturity date
thereof from October 31, 2008 to a date no earlier than December 30, 2011.

[signature pages follow]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 

AGENT:

WELLS FARGO FOOTHILL, INC., as Agent for

Lenders

By  

LOGO [g25920ex10_14pg011.jpg]

Its  

V. P.

Signature Page to Amended and Restated Subordination Agreement



--------------------------------------------------------------------------------

SUBORDINATED NOTEHOLDER:

/s/ John Porter

John Porter

Signature Page to Amended and Restated Subordination Agreement



--------------------------------------------------------------------------------

SUBORDINATED NOTEHOLDER: ZOLLIKON INVESTMENTS SA, Successor in interest to Sir
Leslie Porter By  

/s/ Brian Padgett

Name  

Brian Padgett

Its  

Director

Signature Page to Amended and Restated Subordination Agreement



--------------------------------------------------------------------------------

  SUBORDINATED NOTEHOLDER:   TOXFORD CORPORATION   By  

/s/ Michael Fitzgerald

 

/s/ Ariane Slinger

  31/3/2008   Name  

Michael Fitzgerald

 

Ariane Slinger

    Its  

Directors

 

Signature Page to Amended and Restated Subordination Agreement



--------------------------------------------------------------------------------

TRUSTEE: U.S. BANK NATIONAL ASSOCIATION (Successor in interest to State Street
Bank and Trust Company), as Trustee By  

LOGO [g25920ex10_14pg015.jpg]

Its   Vice President

Signature Page to Amended and Restated Subordination Agreement



--------------------------------------------------------------------------------

The undersigned hereby consents to, and acknowledges receipt of a copy of, the
foregoing Subordination Agreement this 4th day of April, 2008, and agrees that,
except as provided in the foregoing Agreement, it will not pay any of the
Subordinated Debt or grant any security therefor, until the Senior Debt shall
have been paid in full in cash and all financing arrangements between Company,
Agent and Lenders have been terminated. In the event of payment by Company to
any Creditor or the grant of a security interest by Company to any Creditor in
any of Company’s assets in violation of the foregoing Agreement, or such other
breach by Company of any of the provisions herein or of the foregoing Agreement,
all of the Senior Debt shall, without presentment, demand, protest or notice of
any kind, at the election of Agent, become immediately due and payable.

 

TELOS CORPORATION

/s/ Michael P. Flaherty

Michael P. Flaherty EVP, General Counsel, Chief Administrative Officer

Signature Page to Amended and Restated Subordination Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

SERIES B SUBORDINATED NOTES

See Attached



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS IT IS
SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER SAID ACT AND
LAWS. THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO SENIOR
INDEBTEDNESS DUE TO NATIONSBANK, N.A. AND/OR CERTAIN OTHER BANKS OR FINANCIAL
INSTITUTIONS, AS PROVIDED IN THE SUBORDINATION AGREEMENT DATED AS OF OCTOBER 13,
1995 BY AND AMONG TELOS CORPORATION, A MARYLAND CORPORATION, TELOS CORPORATION,
A CALIFORNIA CORPORATION, NATIONSBANK, N.A. AND THE HOLDERS IDENTIFIED IN
SCHEDULE A THERETO.

 

             

Herndon, Virginia

October 13, 1995

SERIES B SENIOR SUBORDINATED SECURED NOTE DUE OCTOBER 1, 2000

FOR VALUE RECEIVED, Telos Corporation, a Maryland corporation, with offices at
460 Herndon Parkway, Herndon, Virginia 22070 (hereinafter referred to as “the
Borrower” or the “the Company”), promises to pay to the order of Sir Leslie
Porter (hereinafter referred to as Lender”), c/o Personal Financial Management
Ltd., 12 Hans Road, London SW3 1RT, England, at such other offices or at such
other place or places as the holder hereof may from time to time designate in
writing, the principal sum of SEVEN HUNDRED NINE THOUSAND FOUR HUNDRED
NINETY-SEVEN DOLLARS AND 49/100 ($709,497.49) on October 1, 2000 together with
interest on the principal amount hereof from time to time outstanding at the
rate hereinafter provided until paid in full.

This is one of a series of the Company’s Notes known as its Series B Senior
Subordinated Secured Notes Due October 1, 2000 (collectively referred to herein
as the “Series B Notes”), all of like tenor, except as to the identifying number
and principal amount thereof and except for certain variations contained in this
Note. The Series B Notes have been issued in the aggregate principal amount of
$6,493,581.93.

I. GENERAL TERMS

1.1 Interest only shall be payable at the rate of fourteen percent (14%) per
annum, on the principal balance of this Note from time to time outstanding from
and after the date hereof, and shall be due and payable quarterly, until the
principal has been paid in full, on the first day of April, July, October, and
January in each year. Notwithstanding the foregoing, the rate of



--------------------------------------------------------------------------------

interest shall be increased to an amount necessary to result in a payment to the
holder of fourteen percent (14%) per annum net of withholding for United States
Federal Income Taxes, it being contemplated that Borrower shall receive
substantiation for Federal Income Tax purposes of circumstances supporting
withholding at a rate no greater than seventeen and one-half percent (17 1/2%)
of interest hereunder. The first interest payment shall be due January 1, 1996
and shall include all interest accrued from the date hereof until the date of
such interest payment.

1.2 If not sooner paid, the outstanding and unpaid principal balance shall be
paid on October 1, 2000, together with accrued and unpaid interest on this Note.
In addition, interest shall be payable at the rate provided in Section 1.1
hereof on any Payment Premium from the date such premium is due until paid in
full.

1.3 Principal, premium, if any, and interest on this note are payable in lawful
money of the United States. The principal of this Note may be prepaid at any
time after ten (10) days, written notice to the Lender, in whole or in part, and
shall be accompanied by payment in cash of all accrued and unpaid interest on
the amount so prepaid, together with, to the extent not prohibited by applicable
law, a Payment Premium.

1.4 In the event of a Public Offering of the common stock of the Company, or in
the event of a Refinancing, the principal then outstanding shall become
immediately due and payable, together with, accrued and unpaid interest thereon,
and, to the extent not prohibited by applicable law, a Payment Premium in an
amount equal to the lesser of (i) the Net Proceeds of such Public Offering or
Refinancing or (ii) the amount determined in accordance with § 1.6(iv). The net
Proceeds shall be applied toward the payment of the outstanding and unpaid
principal balance of the Notes, accrued and unpaid interest thereon and, to the
extent not prohibited by applicable law, such Payment Premium.

1.5 In the event of a Merger or Dissolution, the principal then outstanding
shall become immediately due and payable, together with accrued and unpaid
interest thereon and, to the extent not prohibited by applicable law, a Payment
Premium in the amount determined in accordance with § 1.6(iv).

1.6 Definitions.

 

  (i)

“Public Offering” shall mean the distribution and sale of the Company’s common
stock (some of the proceeds of which sale are available to the Company) pursuant
to a registration statement

 

-2-



--------------------------------------------------------------------------------

 

(other than a registration statement on Form S-4 or Form S-8) which has been
filed with the U.S. Securities and Exchange Commission and become effective.

 

  (ii) “Refinancing” shall mean a sale of securities of the Company which
results in Net Proceeds to the Company in excess of $1,000,000, other than
(a) obligations for borrowed money due and payable within one year which are not
extended, renewed or refinanced beyond such due date; (b) other obligations for
money borrowed from NationsBank and/or its successors, substitutes and
participants and their respective assigns and any refinancing thereof.

 

  (iii) “Net Proceeds” shall mean the proceeds to the Company after expenses of
sale and distribution, including discounts, commissions and brokerage and legal
fees.

 

 

(iv)

“Payment Premium” shall mean an amount equal to (a) 13 1/2% per annum,
compounded semiannually from and after the date hereof until paid, on the
principal amount of this Note outstanding from time to time until the time of
payment minus (b) the cumulative amount payable by the Company on account of
withholding taxes with respect to interest payable pursuant to Section 1.1 to
the date of payment of such premium. For the avoidance of doubt, the Payment
Premium shall not itself be increased on account of withholding taxes, but shall
be subject to, and the amount remitted to the holder reduced by, any withholding
tax to which the Payment Premium is subject, with the result that the total cost
to the Company for interest, Payment Premium and withholding taxes shall equal
twenty-seven and one-half percent (27 1/2%) per annum on the principal
outstanding from time to time to the date of payment of the Payment Premium.

 

-3-



--------------------------------------------------------------------------------

  (v) “Merger” shall mean a merger, consolidation or other combination to which
the Company or any subsidiary is a party, in which the Company is not the
surviving corporation or which results in the acquisition of “beneficial
ownership” of securities of the Company representing 50% or more of the total
number of votes that may be cast for the election of directors by any “person”
or “group” (as such terms are defined in Rule 13(d) promulgated under the
Securities Exchange Act of 1934, as amended), or a sale by the Company of all or
substantially all of its assets.

 

  (vi) “Dissolution” shall mean the adoption by the Board of Directors and/or
the shareholders of the Company of a resolution to dissolve the Company and
liquidate its assets, the filing by the Company of articles of dissolution or a
similar application for dissolution with the appropriate officer of the state of
incorporation of the Company, the entry of an order or other action by such
state dissolving the Company, or the adoption by the Board of Directors or the
shareholders of the Company of a plan of liquidation or a resolution approving a
liquidating distribution of the Company’s assets, whichever shall first occur.

1.7 At any time after the third anniversary of the date hereof, the holders of a
majority in outstanding principal amount of the Series B Notes and the Series C
Notes issued by the Company Contemporaneously herewith may request, in writing,
that the Company effect a Public Offering, at the Company’s cost and expense.
Upon receipt of any such request, the Company shall, as expeditiously as
possible, use its best efforts to effect a Public Offering, with the objective
of realizing Net Proceeds sufficient to pay the then-outstanding principal
balance of the Series B Notes and the Series C Notes together with accrued,
unpaid interest thereon, and, to the extent not prohibited by applicable law, a
Payment Premium in an amount determined in accordance with § 1.4.

1.8 If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or legal holiday under the laws of the Commonwealth of
Virginia, or any other day on which banking institutions in the Commonwealth of
Virginia are obligated or authorized by law or executive order to close, such
payment shall be made on the next succeeding business day in Virginia and any
such extended time of the payment of principal shall not be included in
computing compound interest in connection with such payment.

 

-4-



--------------------------------------------------------------------------------

1.9 Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the mutilation; destruction, loss or theft of this Note, the Borrower will make
and deliver to the owner a new note of like tenor in lieu of this Note so
mutilated, destroyed, lost or stolen.

1.10 Payments made on account hereof shall be applied first to accrued and
unpaid interest, then to principal, then to interest on any unpaid Payment
Premium and then to the Payment Premium, if any.

1.11. All payments made by the Company on account of the Series B Notes or any
of them shall be made pro rata, in proportion to the outstanding principal
balance of each of the Series B Notes outstanding at the time of any such
payment.

1.12 The Company agrees that within 60 days of the date hereof it will enter
into a security agreement with the holder granting to a collateral agent,
mutually acceptable to the Holders and the Company, for the holders of the
Series B Notes, a perfected security interest in the Company’s plant, property
and equipment, pursuant to documents and agreements in form and substance
reasonably satisfactory to the Lender.

II. DEFAULT

2.1. It is expressly agreed by Borrower that the following shall be deemed to be
Events of Default under this Note: (a) the failure to pay, when due, any amount
of principal, or no more than five days after due date any amount of premium, if
any, or interest on this Note or the Series C Notes, or (b) in the event the
Borrower files any petition, or any petition is filed against it and not
dismissed within sixty (60) days, under any bankruptcy or insolvency law or for
the appointment of a receiver for substantially all its assets or in the event
the Borrower makes a general assignment for the benefit of creditors, (c) or any
failure by the Borrower to perform or observe any of the other covenants,
agreements or provisions to be performed or observed by it under this Note or
the Series C Notes, and such default shall not be rectified or cured within 10
days after written notice thereof by the Lender to the Company, or (d) any
representation or warranty of the Company under the Bridge Notes Exchange and
Conversion Agreement of even date herewith shall be materially false on the date
it was made, or (e) an event of default as specified in the Revolving and
Reducing Senior Facility Credit Agreement among the Company, Telos Corporation (
a California

 

-5-



--------------------------------------------------------------------------------

corporation) and NationsBank, N.A. (the “Senior Credit Agreement”) shall have
occurred and be continuing, if (and only if) such event results in acceleration
of the maturity of the indebtedness under such Senior Credit Agreement and such
acceleration continues in effect.

2.2 If an Event of Default occurs, the Lender, at his option, may accelerate
this Note and may by written notice to Borrower declare the entire unpaid
principal amount of this Note and all interest accrued and unpaid thereon to be
immediately due and payable whereupon the unpaid principal amount and all such
accrued interest shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind. The failure of the
Lender to give such notice shall, in no event, be deemed a waiver of any of the
Lender rights hereunder as long as the Event of Default continues.

2.3 Upon default in the payment of the principal of this Note or any other sum
payable hereunder when due upon demand, at maturity or by reason of acceleration
of maturity, or upon the occurrence of any other Event of Default hereunder
Borrower agrees to pay all reasonable costs of collection incurred by the holder
of the Note, including reasonable attorneys’ fees, whether suit is brought or
not, and all other costs and expenses reasonably connected with collection of
the indebtedness evidenced hereby.

III. SUBORDINATION

3.1 Payment of the principal of, interest on and Payment Premium on this Note
are subordinate and subject in right of payment to the prior indefeasible
payment in full in cash or cash equivalents of all Senior Indebtedness (as such
term is defined in the Subordination Agreement) in the manner and to the extent
provided in the Subordination Agreement, and each holder of this Note by such
holder’s acceptance hereof, acknowledges and confirms such subordination,
represents and warrants that such holder has received and reviewed and become a
party to the Subordination Agreement, and covenants and agrees to comply with
the provisions of the Subordination Agreement applicable to holders of the
Series B Notes.

This Note shall be construed and enforced in accordance with, and governed by
the laws of, the Commonwealth of Virginia without giving effect to conflict of
laws principles.

 

-6-



--------------------------------------------------------------------------------

The parties hereto, including the undersigned Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

 

Telos Corporation By:  

LOGO [g25920ex10_14pg024.jpg]

Title:   VPGC

 

-7-



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

Sir Leslie Porter

Series B Senior Subordinated Secured Note

By signing below, I agree to an extension so that my Series B Senior
Subordinated Secured Note Due October 1, 2000, the principal sum of which SEVEN
HUNDRED NINE THOUSAND FOUR HUNDRED NINETY-SEVEN AND 49/100 U.S. DOLLARS
($709,497.49) is now due April 1, 2001.

AGREED AND ACKNOWLEDGED,

 

WITNESS      SIR LESLIE PORTER  

LOGO [g25920ex10_14pg25a.jpg]

    

/s/ Leslie Porter

  Name      Name  

LOGO [g25920ex10_14pg25b.jpg]



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

March 28, 2000

VIA FACSIMILE 1 760 770 0759

Sir Leslie Porter

12506 Prestwick Court

Rancho Mirage, California 92270

RE:    Series B Senior Subordinated Secured Note

Dear Sir Leslie:

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the Due Date of your Series B Senior Subordinated Secured
Note Due October 1, 2000, the principal sum of which is SEVEN HUNDRED NINE
THOUSAND FOUR HUNDRED NINETY-SEVEN AND 49/100 U.S. DOLLARS ($709,497.49).

In consideration for granting this extension, Telos Corporation shall pay to you
$16,600.00 (SIXTEEN THOUSAND SIX HUNDRED AND 00/100 U.S. DOLLARS) on October 1,
2000.

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2001,
together with accrued and unpaid interest.

 

Sincerely,     

/s/ William L.P. Brownley

     William L.P. Brownley      Vice President & General Counsel      WLLB:aa   
  Enclosure     



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

Michael P. Flaherty

Executive Vice President

General Counsel

March 27, 2001

VIA FACSIMILE 011 44 20 7616 4707

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London

W1Y 5HJ

RE:    Series B Senior Subordinated Secured Note

Dear Sir Leslie:

Telos Corporation (the “Company”) requests you and certain other investors agree
to an conversion and extension of the Due Date of your Series B Senior
Subordinated Secured Note Due April 1, 2001, the principal sum of which is SEVEN
HUNDRED NINE THOUSAND FOUR HUNDRED NINETY-SEVEN AND 49/100 U.S. DOLLARS
($709,497.49).

Telos Corporation will convert TWO HUNDRED EIGHTY THREE SEVEN HUNDRED
NINETY-NINE AND 00/100 ($283,799.00) into current maturities of long term debt.
The remainder or FOUR HUNDRED TWENTY FIVE SIX HUNDRED NINETY-EIGHT AND 00/100
($425,698.00) will be extended until April 1, 2002.

In consideration for granting this extension, Telos Corporation shall pay to you
$10,642.00 (TEN THOUSAND SIX HUNDRED FORTY-TWO AND 00/100 U.S. DOLLARS) within
30 days of the Company’s receipt of this signed extension agreement.

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2002,
together with accrued and unpaid interest.

 

Sincerely,     

/s/ Michael P. Flaherty

     Michael P. Flaherty      Executive Vice President & General Counsel     
MPF:das      Enclosure     



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Sir Leslie Porter

Series B Senior Subordinated Secured Note

By signing below, in consideration for the payment of an extension fee, I agree
to an extension so that my Series B Senior Subordinated Secured Note Due
April 2, 2001, the principal sum of which FOUR HUNDRED TWENTY-FIVE THOUSAND SIX
HUNDRED NINETY-EIGHT AND 00/100 U.S. DOLLARS ($425,698.00) is now due April 1,
2002.

AGREED AND ACKNOWLEDGED,

 

WITNESS:      SIR LESLIE PORTER  

/s/ Cary M. Cervantes

    

/s/ Leslie Porter

  Name:      Name:  

Cary M. Cervantes

49029 Mariposa

Palm Desert. CA. USA

92260

      



--------------------------------------------------------------------------------

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London W1Y 5HJ

England

Series B Senior Subordinated Secured Note

In consideration for the payment of an extension fee(s) of 1.5% in the amount of
$10,643.00 (ten thousand six hundred forty-three and 00/100 U.S. dollars) within
30 days of Telos Corporation’s receipt of this signed extension agreement, I
agree to an extension so that my Series B Senior Subordinated Secured Note
presently due April 1, 2002, the principal sum of which is $425,698.00 (four
hundred twenty-five thousand six hundred ninety-eight and 00/100 U.S. dollars),
shall now be due on May 23, 2003. I also agree to an extension so that the
remaining principal sum currently due and payable in the amount of $283,799.00
(two hundred eighty-three thousand seven hundred ninety-nine and 00/100 U.S.
dollars) shall now be due on May 23, 2003.

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $709,497 (seven hundred and nine thousand four hundred
ninety-seven and 00/100 U.S. dollars) has not been paid, by July 31, 2002, the
Company shall pay an additional extension fee of 1.5% in the amount of
$10,643.00 (ten thousand six hundred forty-three and 00/100 U.S. dollars) or
such other amount equal to 1.5% of the principal balance remaining as of
June 30, 2002.

 

SIR LESLIE PORTER      Telos Corporation  

/s/ Leslie Porter

    

/s/ Michael P. Flaherty

  Signature     

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

  Date: 15 March 2002      March 1, 2002  



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

Michael P. Flaherty

Executive Vice President

General Counsel

March 1, 2002

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London W1Y 5HJ

United Kingdom

RE:    Series B Senior Subordinated Secured Note

Dear Sir Leslie:

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the due date of your Series B Senior Subordinated Secured
Note due April 1, 2002, the principal sum of which is $425,698.00 (four hundred
twenty-five thousand six hundred ninety-eight and 00/100 U.S. dollars), and an
extension of the remaining principal sum of $283,799.00 (two hundred
eighty-three thousand seven hundred ninety-nine and 00/100 U.S. dollars) which
is currently due and payable, to become due and payable on May 23, 2003.

In consideration for granting this extension, Telos Corporation shall pay an
extension fee of 1.5% in the amount of $10,643.00 (ten thousand six hundred
forty-three and 00/100 U.S. dollars) within 30 days of the Company’s receipt of
a signed extension agreement. Notwithstanding the above, if by June 30, 2002,
the entire principal sum of $709,497 (seven hundred and nine thousand four
hundred ninety-seven) has not been paid, the Company shall pay an additional
extension fee of 1.5% in the amount of $10,643.00 (ten thousand six hundred
forty-three and 00/100 U.S. dollars) or such other amount equal to 1.5% of the
principal balance remaining as of June 30, 2002.

Thank you for your consideration of the extension of your Note. Please do not
hesitate to contact me if you require additional information.

 

Sincerely,     

/s/ Michael P. Flaherty

     Michael P. Flaherty     

Executive Vice President, General Counsel and

Chief Administrative Officer

    



--------------------------------------------------------------------------------

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London W1Y 5HJ

England

Series B Senior Subordinated Secured Note

In consideration for the payment of an extension fee(s) of 1.5% in the amount of
$10,643.00 (ten thousand six hundred forty-three and 00/100 U.S. dollars) within
30 days of Telos Corporation’s receipt of this signed extension agreement, I
Agree to an extension so that my Series B Senior Subordinated Secured Note
presently due April 1, 2002, the principal sum of which is $425,698.00 (four
hundred twenty-five thousand six hundred ninety-eight and 00/100 U.S. dollars),
shall now be due on May 23, 2003. I also agree to an extension so that the
remaining principal sum currently due and payable in the amount of $283,799.00
(two hundred eighty-three thousand seven hundred ninety-nine and 00/100 U.S.
dollars) shall now be due on May 23, 2003.

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $709,497 (seven hundred and nine thousand four hundred
ninety-seven and 00/100 U.S. dollars) has not been paid, by July 31, 2002, the
Company shall pay an additional extension fee of 1.5% in the amount of
$10,643.00 (ten thousand six hundred forty-three and 00/100 U.S. dollars) or
such other amount equal to 1.5% of the principal balance remaining as of
June 30, 2002.

 

SIR LESLIE PORTER      Telos Corporation  

/s/ Leslie Porter

    

/s/ Michael P. Flaherty

  Signature     

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

  Date:                           March 1, 2002  



--------------------------------------------------------------------------------

ASSIGNMENT AND TRANSFER OF SUBORDINATED NOTES

Sir Leslie Porter (“Subordinated Noteholder”), with address at c/o Seymour
Pierce Advisory Ltd., 79 Mount Street, UK-London W1K 2SN, hereby represents,
warrants, covenants to and requests the following from Telos Corporation, a
Maryland corporation.

1. Subordinated Noteholder was financially interested in Telos Corporation, a
Maryland corporation (“Telos”), in that Telos was indebted to Subordinated
Noteholder with respect to (i) a Series B Senior Subordinated Secured Note and
(ii) a Series C Senior Subordinated Unsecured Note, both due May 23, 2003
(“Senior Subordinated Notes”).

2. Subordinated Noteholder has assigned and transferred any and all of his
financial interest in said Subordinated Notes to Zollikon Investments SA, a
company registered in the British Virgin Islands (“Assignee”), with address at
26 Rue du Mont Blanc, P.O. Box 2211, 1201 Geneva 1, Switzerland. Consequently,
Telos may rely on any and all representations made by any Assignee’s officers or
directors whose names and signature are listed on Exhibit A attached hereto.

3. Subordinated Noteholder requests that effective immediately any and all
payments and distributions of principal, interest, or premium in respect of said
Subordinated Notes shall be made to Assignee. Bank details will be or have been
provided to Telos under separate cover.

4. Subordinated Noteholder acknowledges that the Subordinated Notes are subject
to a subordination agreement dated as of 11 October 2002 and entered into
between him, certain other holders of subordinated notes, and Foothill Capital
Corporation, as Agent. Assignee has received a copy of said subordination
agreement and has agreed to abide by its terms and conditions in respect to the
Subordinated Notes. Assignee’s acknowledgment is attached to this document as
Exhibit B.

The undersigned has executed and delivered this Assignment and Transfer as of
this 15 day of December, 2002 under power of attorney, which is attached as
Exhibit C.

 

/s/ Peter D. Green

Peter D. Green for Sir Leslie Porter



--------------------------------------------------------------------------------

EXHIBIT A

TO ASSIGNMENT AND TRANSFER OF SUBORDINATED NOTES

DIRECTORS AND OFFICERS

Zollikon Investments SA, a British Virgin Island company

 

Address: 26 Rue du Mont Blanc

P.O. Box 2211

1201 Geneva 1

Switzerland

Telephone:                         

Fax:                         

Directors and Officers as of (date): 13 DECEMBER 2002

AS PER ATTACHED AUTHORISED SIGNATORIES LIST

 

Name

  

Title

  

Signature

           

SP (DIRECTORS) WORLDWIDE LIMITED IS THE SOLE CORPORATE DIRECTOR OF ZOLLIKON
INVESTMENTS SA. THE DIRECTORS OF SP (DIRECTORS) WORLDWIDE LIMITED, TOGETHER WITH
THE OFFICERS, ARE AS ON THE ATTACHED AUTHORISED SIGNATORIES LIST.

LOGO [g25920ex10_14pg33.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

TO ASSIGNMENT AND TRANSFER OF SUBORDINATED NOTES

ACKNOWLEDGMENT

Zollikon Investments SA, a company registered in the British Virgin Islands,
with address at 26 Rue du Mont Blanc, P.O. Box 2211, 1201 Geneva 1, Switzerland,
is the assignee and holder of a Series B Senior Subordinated Secured Note due
May 23, 2003 and of a Series C Senior Subordinated Unsecured Note due May 23,
2003. Zollikon Investments SA acknowledges that said notes are subject to a
subordination agreement dated as of 11 October 2002 and entered into between Sir
Leslie Porter, certain other holders of subordinated notes, and Foothill Capital
Corporation, as Agent, and herewith agrees to abide by any and all terms and
conditions of said subordination agreement in respect to the Subordinated Notes.

 

ZOLLIKON INVESTMENTS SA Signature:  

LOGO [g25920ex10_14pg34.jpg]

Title:  

DIRECTORS

Date:  

13 DECEMBER 2002



--------------------------------------------------------------------------------

Zollikon Investments SA

26 Rue du Mont Blanc

P.O. Box 2211

1201 Geneva 1

Switzerland

Series B Senior Subordinated Secured Note Originally Issued

to Sir Leslie Porter by Telos Corporation

Pursuant to section 17 of the Subordination Agreement entered into on or about
October 11, 2002, between Sir Leslie Porter, Foothill Capital Corporation, and
State Street Bank and Trust Company, we herewith agree to an extension of our
Series B Senior Subordinated Secured Note presently due May 23, 2002, the
principal sum of which is Two Hundred Thousand Four Hundred Ninety-Seven 00/100
Dollars ($209,497.00), to October 31, 2004.

 

AGREED AND ACKNOWLEDGED,     ZOLLIKON INVESTMENTS SA     SUCCESSOR IN INTEREST
TO     SIR LESLIE PORTER     Telos Corporation By:    

/S/ KLAUS BIEDERMANN & MARIO STAGGL

   

/s/ Michael P. Flaherty

Signatures    

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

 

 

KLAUS BIEDERMANN & MARIO STAGGL

   

Names

 

   

Directors

    Title     Date: 13 December 2002     December 13, 2002



--------------------------------------------------------------------------------

Zollikon Investments SA

Rue Kleberg 6

P.O. Box 2211

1201 Geneva 1

Switzerland

Series B Senior Subordinated Secured Note

Pursuant to section 17 of the Subordination Agreement (“Subordination
Agreement,” integrated hereto by reference), entered into on or about
October 11, 2002, with Wells Fargo Foothill, Inc. (formerly Foothill Capital
Corporation) and State Street Bank and Trust Company, we herewith agree to an
extension of our Series B Senior Subordinated Secured Note issued by Telos
Corporation, the principal sum of which is $209,497.00 (Two Hundred And Nine
Thousand Four Hundred Ninety-Seven 00/100 Dollars), to October 31, 2005.

 

AGREED AND ACKNOWLEDGED,     ZOLLIKON INVESTMENTS SA     SUCCESSOR IN INTEREST
TO     SIR LESLIE PORTER     Telos Corporation By:    

/s/ BRIAN PADGETT

   

/s/ Michael P. Flaherty

Signature(s): BRIAN PADGETT    

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

 

 

SILEX MANAGEMENT LIMITED

   

Name(s):

 

   

SOLE CORPORATE DIRECTOR

    Title:    

July 30, 2004

    June 29, 2004 Date:    



--------------------------------------------------------------------------------

Zollikon Investments SA

Rue Kleberg 6

P.O. Box 2211

1201 Geneva 1

Switzerland

Series B Senior Subordinated Secured Note

We herewith agree to an extension of our Series B Senior Subordinated Secured
Note issued by Telos Corporation, the principal sum of which is $209,497.00 (Two
Hundred and Nine Thousand Four Hundred Ninety-Seven and 00/100 Dollars) to
October 31, 2008. This Series B Senior Subordinated Secured Note shall remain
subject to any and all terms and conditions of the Subordination Agreement
(“Subordination Agreement,” integrated hereto by reference), entered into on or
about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly Foothill
Capital Corporation) and State Street Bank and Trust Company.

 

AGREED AND ACKNOWLEDGED,    

ZOLLIKON INVESTMENTS SA

SUCCESSOR IN INTEREST TO

SIR LESLIE PORTER

    Telos Corporation         By:    

/s/ BRIAN PADGETT

   

/s/ Therese K. Hathaway

Signature(s):     Therese K. Hathaway     Vice President, Corporate Secretary

BRIAN PADGETT

    Name(s):    

DIRECTOR

    Title:    

 

    March 16, 2005 Date:    



--------------------------------------------------------------------------------

Zollikon Investments SA

c/o Silex Management LTd.

Attn: Ms. Jenny Mauroux

6, Rue Kleberg, PO Box 2211

1201 Geneva

Switzerland

Series B Senior Subordinated Secured Note

We herewith agree to an extension of our Series B Senior Subordinated Secured
Note issued by Telos Corporation, the principal sum of which is $209,497.49 (Two
Hundred Nine Thousand, Four Hundred Ninety-Seven and 49/100 Dollars) to
December 31, 2011. This Series B Senior Subordinated Secured Note shall remain
subject to any and all terms and conditions of the Subordination Agreement
(“Subordination Agreement,” integrated hereto by reference), entered into on or
about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly Foothill
Capital Corporation) and State Street Bank and Trust Company and previously
extended on March 16, 2005.

 

AGREED AND ACKNOWLEDGE,     Zollikon Investments SA     Telos Corporation By:  
 

/s/ LEONARD O’ BRIEN

   

/s/ Therese K. Hathaway

Signature(s):     Therese K. Hathaway     Vice President, Corporate Secretary

LEONARD O’ BRIEN

    Name(s):    

DIRECTOR

    Title:    

 

    March 13, 2008 Date:    



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS IT IS
SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER SAID ACT AND
LAWS. THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO SENIOR
INDEBTEDNESS DUE TO NATIONSBANK, N.A. AND/OR CERTAIN OTHER BANKS OR FINANCIAL
INSTITUTIONS, AS PROVIDED IN THE SUBORDINATION AGREEMENT DATED AS OF OCTOBER 13,
1995 BY AND AMONG TELOS CORPORATION, A MARYLAND CORPORATION, TELOS CORPORATION,
A CALIFORNIA CORPORATION, NATIONSBANK, N.A. AND THE HOLDERS IDENTIFIED IN
SCHEDULE A THERETO.

 

   Herndon, Virginia    October 13, 1995

SERIES B SENIOR SUBORDINATED SECURED NOTE DUE OCTOBER 1, 2000

FOR VALUE RECEIVED, Telos Corporation, a Maryland corporation, with offices at
460 Herndon Parkway, Herndon, Virginia 22070 (hereinafter referred to as “the
Borrower” or “the Company”), promises to pay to the order of Toxford
Corporation, or assigns, (hereinafter referred to as “Toxford Corporation” or
“Lender”), at c/o Rabobank, P.O. Box 348, St. Andrews House, Le Bordage, St.
Peter Port, Guernsey, Channel Islands, or at such other offices or at such other
place or places as the holder hereof may from time to time designate in writing,
the principal sum of ONE MILLION FOUR HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED
TWENTY-SIX DOLLARS AND 53/100 ($1,466,626.53) on October 1, 2000 together with
interest on the principal amount hereof from time to time outstanding at the
rate hereinafter provided until paid in full.

This is one of a series of the Company’s Notes known as its Series B Senior
Subordinated Secured Notes Due October 1, 2000 (collectively referred to herein
as the “Series B Notes”), all of like tenor, except as to the identifying number
and principal amount thereof and except for certain variations contained in the
Series B Note issued to Sir Leslie Porter. The Series B Notes have been issued
in the aggregate principal amount of $6,493,581.93.

I. GENERAL TIMES

1.1 Interest only shall be payable at the rate of fourteen percent (14%) per
annum, on the principal balance of this Note from time to time outstanding from
and after the date hereof, and shall be due and payable quarterly, until the
principal has been



--------------------------------------------------------------------------------

paid in full, on the first day of April, July, October, and January in each
year. The first interest payment shall be due January 1, 1996 and shall include
all interest accrued from the date hereof until the date of such interest
payment.

1.2 If not sooner paid, the outstanding and unpaid principal balance shall be
paid on October 1, 2000, together with accrued and unpaid interest on this Note.
In addition, interest shall be payable at the rate provided in Section 1.1
hereof on any Payment Premium from the date such premium is due until paid in
full.

1.3 Principal, premium, if any, and interest on this note are payable in lawful
money of the United States. The principal of this Note may be prepaid at any
time, after ten (10) days, written notice to the Lender, in whole or in part,
and shall be accompanied by payment in cash of all accrued and unpaid interest
on the amount so prepaid, together with, to the extent not prohibited by
applicable law, a Payment Premium.

1.4 In the event of a Public Offering of the common stock of the Company, or in
the event of a Refinancing, the principal then outstanding shall become
immediately due and payable, together with, accrued and unpaid interest thereon,
and, to the extent not prohibited by applicable law, a Payment Premium in an
amount equal to the lesser of (i) the Net Proceeds of such Public Offering or
Refinancing or (ii) the amount determined in accordance with § 1.6(iv). The Net
Proceeds shall be applied toward the payment of the outstanding and unpaid
principal balance of the Notes, accrued and unpaid interest thereon and, to the
extent not prohibited by applicable law, such Payment Premium.

1.5 In the event of a Merger or Dissolution, the principal then outstanding
shall become immediately due and payable, together with accrued and unpaid
interest thereon and, to the extent not prohibited by applicable law, a Payment
Premium in the amount determined in accordance with § 1.6(iv).

1.6 Definitions.

 

  (i) “Public Offering” shall mean the distribution and sale of the Company’s
common stock (some of the proceeds of which sale are available to the Company)
pursuant to a registration statement (other than a registration statement on
Form S-4 or Form S-8) which has been filed with the U.S. Securities and Exchange
Commission and become effective.

 

-2-



--------------------------------------------------------------------------------

  (ii) “Refinancing” shall mean a sale of securities of the Company which
results in Net Proceeds to the Company in excess of $1,000,000, other than
(a) obligations for borrowed money due and payable within one year which are not
extended, renewed, or refinanced beyond such due date; or (b) other obligations
for money borrowed from NationsBank and/or its successors, substitutes and
participants and their respective assigns and any refinancing thereof.

 

  (iii) “Net Proceeds” shall mean the proceeds to the Company after expenses of
sale and distribution, including discounts, commissions and brokerage and legal
fees.

 

 

(iv)

“Payment Premium” shall, except as otherwise provided in § 1.4, mean an amount
equal to 13  1/2% per annum, compounded semiannually from and after the date
hereof until paid, on the principal amount of this Note outstanding from time to
time until the time of payment.

 

  (v) “Merger” shall mean a merger, consolidation or other combination to which
the Company or any subsidiary is a party, in which the Company is not the
surviving corporation or which results in the acquisition of “beneficial
ownership” of securities of the Company representing 50% or more of the total
number of votes that may be cast for the election of directors by any “person”
or “group” (as such terms are defined in Rule 13(d) promulgated under the
Securities Exchange Act of 1934, as amended), or a sale by the Company of all or
substantially all of its assets.

 

  (vi) “Dissolution” shall mean the adoption by the Board of Directors, and/or
the shareholders of the Company of a resolution to dissolve the Company and
liquidate its assets, the filing by the Company of articles of dissolution or a
similar application for dissolution with the appropriate officer of the state of
incorporation of the Company, the entry of an order or other action by such
state dissolving the Company, or the adoption by the Board of Directors or the
shareholders of the Company of a plan of liquidation or a resolution approving a
liquidating distribution of the Company’s assets, whichever shall first occur.

 

-3-



--------------------------------------------------------------------------------

1.7 At any time after the third anniversary of the date hereof, the holders of a
majority in outstanding principal amount of the Series B Notes and the Series C
Notes issued by the Company contemporaneously herewith may request, in writing,
that the Company effect a Public Offering, at the Company’s cost and expense.
Upon receipt of any such request, the Company shall, as expeditiously as
possible, use its best efforts to effect a Public Offering, with the objective
of realizing Net Proceeds sufficient to pay the then-outstanding principal
balance of the Series B Notes and the Series C Notes together with accrued,
unpaid interest thereon, and, to the extent not prohibited by applicable law, a
Payment Premium in an amount determined in accordance with § 1.4.

1.8 If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or legal holiday under the laws of the Commonwealth of
Virginia, or any other day on which banking institutions in the Commonwealth of
Virginia are obligated or authorized by law or executive order to close, such
payment shall be made on the next succeeding business day in Virginia and any
such extended time of the payment of principal shall not be included in
computing compound interest in connection with such payment.

1.9 Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the mutilation, destruction, loss or theft of this Note, the Borrower will make
and deliver to the owner a new note of like tenor in lieu of this Note so
mutilated, destroyed, lost or stolen.

1.10 Payments made on account hereof shall be applied first to accrued and
unpaid interest, then to principal, then to interest on any unpaid Payment
Premium and then to the Payment Premium, if any.

1.11 All payments made by the Company on account of the Series B Notes or any of
them shall be made pro rata, in proportion to the outstanding principal balance
of each of the Series B Notes outstanding at the time of any such payment.

1.12 The Company agrees that within 60 days of the date hereof it will enter
into a security agreement with the holder granting to a collateral agent,
mutually acceptable to the Lender and the Company, for the holders of the Series
B Notes, a perfected security interest in the Company’s plant, property and
equipment, pursuant to documents and agreements in form and substance reasonably
satisfactory to the Lender.

 

-4-



--------------------------------------------------------------------------------

II. DEFAULT

2.1 It is expressly agreed by Borrower that the following shall be deemed to be
Events of Default under this Note: (a) the failure to pay, when due, any amount
of principal, or no more than five days after due date any amount of premium, if
any, or interest on this Note or the Series C Notes, or (b) in the event the
Borrower files any petition, or any petition is filed against it and not
dismissed within sixty (60) days, under any bankruptcy or insolvency law or for
the appointment of a receiver for substantially all its assets or in the event
the Borrower makes a general assignment for the benefit of creditors, (c) or any
failure by the Borrower to perform or observe any of the other covenants,
agreements or provisions to be performed or observed by it under this Note or
the Series C Notes, and such default shall not be rectified or cured within 10
days after written notice thereof by the Lender to the Company, or (d) any
representation or warranty of the Company under the Bridge Notes Exchange and
Conversion Agreement of even date herewith shall be materially false on the date
it was made, or (e) an event of default as specified in the Revolving and
Reducing Senior Facility Credit Agreement among the Company, Telos Corporation
(a California corporation) and NationsBank, N.A. (the “Senior Credit Agreement”)
shall have occurred and be continuing, if (and only if) such event results in
acceleration of the maturity of the indebtedness under such Senior Credit
Agreement and such acceleration continues in effect.

2.2 If an Event of Default occurs, the Lender, at his option, may accelerate
this Note and may by written notice to Borrower declare the entire unpaid
principal amount of this Note and all interest accrued and unpaid thereon to be
immediately due and payable whereupon the unpaid principal amount and all such
accrued interest shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind. The failure of the
Lender to give such notice shall, in no event, be deemed a waiver of any of the
Lender rights hereunder as long as the Event of Default continues.

2.3 Upon default in the payment of the principal of this Note or any other sum
payable hereunder when due upon demand, at maturity or by reason of acceleration
of maturity, or upon the occurrence of any other Event of Default hereunder
Borrower agrees to pay all reasonable costs of collection incurred by the holder
of the Note, including reasonable attorneys’ fees, whether suit is brought or
not, and all other costs and expenses reasonably connected with collection of
the indebtedness evidenced hereby.

 

-5-



--------------------------------------------------------------------------------

III. SUBORDINATION

3.1 Payment of the principal of, interest on and Payment Premium on this Note
are subordinate and subject in right of payment to the prior indefeasible
payment in full in cash or cash equivalents of all Senior Indebtedness (as such
term is defined in the Subordination Agreement) in the manner and to the extent
provided in the Subordination Agreement, and each holder of this Note by such
holder’s acceptance hereof, acknowledges and confirms such subordination,
represents and warrants that such holder has received and reviewed and become a
party to the Subordination Agreement, and covenants and agrees to comply with
the provisions of the Subordination Agreement applicable to holders of the
Series B Notes.

This Note shall be construed and enforced in accordance with, and governed by
the laws of, the Commonwealth of Virginia without giving effect to conflict of
laws principles.

The parties hereto, including the undersigned Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

 

Telos Corporation By:  

LOGO [g25920ex10_14pg044.jpg]

Title:   VPGC

 

-6-



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

March 28, 2000

VIA FACSIMILE 011 41 22 909 8939

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

Case Postale 2049

1211 Geneve 1

RE: Series B Senior Subordinated Secured Note (Toxford Corporation)

Dear Mr. Fleming:

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the Due Date of its Series B Senior
Subordinated Secured Note Due October 1, 2000, the principal sum of which is ONE
MILLION FOUR HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED TWENTY-SIX AND 53/100 U.S.
DOLLARS ($1,466,626.53).

In consideration for granting this extension, Telos Corporation shall pay to
Toxford Corporation $34,400.00 (THIRTY-FOUR THOUSAND FOUR HUNDRED AND 00/100
U.S. DOLLARS) on October 1, 2000.

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on Toxford Corporation’s Note shall be due on April
1, 2001, together with accrued and unpaid interest.

 

Sincerely,

/s/ William L. P. Brownley

William L. P. Brownley Vice President & General Counsel

WLLB:aa

Enclosure



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

Mr. Daniel M. Fleming

Series B Senior Subordinated Secured Note

By signing below, I agree to an extension so that Toxford Corporation’s Series B
Senior Subordinated Secured Note Due October 1, 2000, the principal sum of which
ONE MILLION FOUR HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED TWENTY-SIX AND 53/100
U.S. DOLLARS ($1,466, 626.53) is now due April 1, 2001.

AGREED AND ACKNOWLEDGED,

 

ATTEST:     TOXFORD CORPORATION        

 

    By:  

/s/ Daniel M. Fleming

    Director of Toxford Corporation     Name:   Mr. Daniel M. Fleming        
Title:   Trust Officer, Rathbones    



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

Michael P. Flaherty

Executive Vice President

General Counsel

March 27, 2001

VIA FACSIMILE 011 41 22 909 8939

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

Case Postale 2049

1211 Geneve 1

RE: Series B Senior Subordinated Secured Note (Toxford Corporation)

Dear Mr. Fleming:

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the Due Date of its Series B Senior
Subordinated Secured Note Due April 1, 2001, the principal sum of which is ONE
MILLION FOUR HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED TWENTY-SEVEN AND 00/100 U.S.
DOLLARS ($1,466,627.00).

Telos Corporation will convert SEVENTY-THREE THOUSAND THREE HUNDRED THIRTY-ONE
AND 00/100 U.S. DOLLARS ($73,331.00) into current maturities of long term debt.
The remainder or ONE MILLION THREE HUNDRED NINETY-THREE THOUSAND TWO HUNDRED
NINETY-SIX AND 00/100 U.S. DOLLARS ($1,393,296.00) will be extended until
April 1, 2002.

In consideration for granting this extension, Telos Corporation shall pay to you
$34,832.00 (THIRTY-FOUR THOUSAND EIGHT HUNDRED THIRTY-TWO AND 00/100 U.S.
DOLLARS) within 30 days of the Company’s receipt of this signed extension
agreement.

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2002,
together with accrued and unpaid interest.

 

Sincerely,

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President & General Counsel MPF;das Enclosure



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Mr. Daniel M. Fleming

Series B Senior Subordinated Secured Note

By signing below, I agree to an extension so that Toxford Corporation’s Series B
Senior Subordinated Secured Note Due April 1,2001, the principal sum of which
ONE MILLION THREE HUNDRED NINETY-THREE THOUSAND TWO HUNDRED NINETY-SIX AND
00/100 U.S. DOLLARS ($1,393,296.00) is now due April 1, 2002.

AGREED AND ACKNOWLEDGED,

 

ATTEST:     TOXFORD CORPORATION  

LOGO [g25920ex10_14p48.jpg]

    By:  

/s/ Mr. Daniel M. Fleming

        Name:   Mr. Daniel M. Fleming         Title:   Trust Officer, Rathbones
   



--------------------------------------------------------------------------------

March 1, 2002

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneve 1

Switzerland

 

  RE: Series B Senior Subordinated Secured Note (Toxford Corporation)

Dear Mr. Fleming:

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the due date of its Series B Senior
Subordinated Secured Note presently due April 1, 2002, the principal sum of
which is $1,393,296.00 (one million three hundred ninety-three thousand two
hundred ninety-six and  00/100 U.S. dollars), and an extension of the remaining
principal sum of $73,331.00 (seventy-three thousand three hundred thirty-one and
 00/100 U.S. dollars) which is currently due and payable, to become due and
payable on May 23, 2003.

In consideration for granting this extension, Telos Corporation shall pay an
extension fee of 1% in the amount of $14,666.00 (fourteen thousand six hundred
sixty-six and  00/100 U.S. dollars) within 30 days of the Company’s receipt of a
signed extension agreement. Notwithstanding the above, if by June 30, 2002, the
entire principal sum of $1,466,627.00 (one million four hundred sixty-six
thousand six hundred twenty-seven and  00/100 US dollars) has not been paid, by
July 31, 2002, the Company shall pay an additional extension fee of 1% in the
amount of $14,666.00 (fourteen thousand six hundred sixty-six and  00/100 US
dollars) or such other amount equal to 1% of the principal balance remaining as
of June 30, 2002.

Thank you for your consideration of the extension of your Note. Please do not
hesitate to contact me if you require additional information.

Sincerely,

Michael P. Flaherty

Executive Vice President, General Counsel,

and Chief Administrative Officer



--------------------------------------------------------------------------------

Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneve 1

Switzerland

Series B Senior Subordinated Secured Note (Toxford Corporation)

In consideration for the payment of an extension fee(s) of 1% in the amount of
$14,666.00 (fourteen thousand six hundred sixty-six and  00/100 U.S. dollars)
within 30 days of Telos Corporation’s receipt of this signed extension
agreement, Toxford Corporation agrees to an extension so that its Series B
Senior Subordinated Secured Note presently due April 1, 2002, the principal sum
of which is $1,393,296.00 (one million three hundred ninety-three thousand two
hundred ninety-six and  00/100 U.S. dollars), shall now be due May 23, 2003.
Toxford Corporation also agrees to an extension so that the remaining principal
sum currently due and payable in the amount of $73,331.00 (seventy-three
thousand three hundred thirty-one and  00/ 100 U.S. dollars) shall now be due on
May 23, 2003.

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $1,466,627.00 (one million four hundred sixty-six thousand six
hundred twenty-seven and  00/100 US dollars) has not been paid, by July 31,
2002, the Company shall pay an additional extension fee of 1% in the amount of
$14,666.00 (fourteen thousand six hundred sixty-six and  00/100 U.S. dollars) or
such other amount equal to 1% of the principal balance remaining as of June 30,
2002.

AGREED AND ACKNOWLEDGED,

 

For TOXFORD CORPORATION     Telos Corporation Daniel M. Fleming     Title:    

/s/ Daniel M. Fleming

   

/s/ Michael P. Flaherty

Signature    

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: 11-3-2002     March 1, 2002



--------------------------------------------------------------------------------

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneve 1

Switzerland

Series B Senior Subordinated Secured Note

Pursuant to section 17 of the Subordination Agreement entered into on or about
October 11, 2002, with Foothill Capital Corporation and State Street Bank and
Trust Company, Toxford Corporation herewith agrees to an extension of its Series
B Senior Subordinated Secured Note presently due May 23, 2002, the principal sum
of which is One Million Seven Hundred Seventy-Nine Thousand Seven Hundred
Twenty-Three ($1,466,627), to October 31, 2004.

AGREED AND ACKNOWLEDGED,

 

TOXFORD CORPORATION     Telos Corporation

LOGO [g25920ex10_14p51.jpg]

   

/s/ Michael P. Flaherty

Signature     Michael P. Flaherty    

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date:                          November 20, 2002



--------------------------------------------------------------------------------

Toxford Corporation

c/o Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneva 1

Switzerland

Series B Senior Subordinated Secured Note

Pursuant to section 17 of the Subordination Agreement (“Subordination
Agreement,” integrated hereto by reference), entered into on or about
October 11, 2002, with Wells Fargo Foothill, Inc. (formerly Foothill Capital
Corporation) and State Street Bank and Trust Company, we herewith agree to an
extension of our Series B Senior Subordinated Secured Note issued by Telos
Corporation, the principal sum of which is $1,466,627.00 (One Million Four
Hundred Sixty-Six Thousand Six Hundred Twenty-Seven 00/100 Dollars), to
October 31, 2005.

AGREED AND ACKNOWLEDGED,

 

TOXFORD CORPORATION     Telos Corporation By:    

/s/ Daniel M. Fleming

   

/s/ Michael P. Flaherty

Signature(s):    

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

 

Daniel M. Fleming

    Name(s):    

 

Director

    Title:    

 

22-7-04

    June 29, 2004 Date:    



--------------------------------------------------------------------------------

Toxford Corporation

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneva 1

Switzerland

Series B Senior Subordinated Secured Note

We herewith agree to an extension of our Series B Senior Subordinated Secured
Note issued by Telos Corporation, the principal sum of which is $1,466,627.00
(One Million Four Hundred Sixty-Six Thousand Six Hundred Twenty-Seven and 00/100
Dollars) to October 31, 2008. This Series B Senior Subordinated Secured Note
shall remain subject to any and all terms and conditions of the Subordination
Agreement (“Subordination Agreement,” integrated hereto by reference), entered
into on or about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly
Foothill Capital Corporation) and State Street Bank and Trust Company.

AGREED AND ACKNOWLEDGED,

 

TOXFORD CORPORATION      Telos Corporation By:     

/s/ Marcel Stettler

  

/s/ Javier Otero

 

/s/ Therese K. Hathaway

Signature(s):     

Therese K. Hathaway

Vice President, Corporate Secretary

Marcel Stettler

  

Javier Otero

  Name(s):          

/s/ Michael P. Flaherty

Director

  

Director

  Michael P. Flaherty Title:      Executive Vice President      General Counsel
    

14.04.05

  

14.04.05

  March 16, 2005 Date:     



--------------------------------------------------------------------------------

Toxford Corporation

c/o Rathbones

Mr. Marcel Stettler

Place de Saint Gervais 1

1211 Geneva

Switzerland

Series B Senior Subordinated Secured Note

We herewith agree to an extension of our Series B Senior Subordinated Secured
Note issued by Telos Corporation, the principal sum of which is $1,466,626.53
(One Million, Four Hundred Sixty-Six Thousand, Six Hundred Twenty-Six and 53/100
Dollars) to December 31, 2011. This Series B Senior Subordinated Secured Note
shall remain subject to any and all terms and conditions of the Subordination
Agreement (“Subordination Agreement,” integrated hereto by reference), entered
into on or about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly
Foothill Capital Corporation) and State Street Bank and Trust Company and
previously extended on April 14, 2005.

AGREED AND ACKNOWLEDGED,

 

Toxford Corporation      Telos Corporation By:     

/s/ Javier Otero

  

/s/ Michael Fitzgerald

 

/s/ Therese K. Hathaway

Signature(s):      Therese K. Hathaway      Vice President, Corporate Secretary

Javier Otero

  

Michael Fitzgerald

  Name(s):     

Director

     Title:     

17.03.08

     March 13, 2008 Date:     



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS IT IS
SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER SAID ACT AND
LAWS. THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO SENIOR
INDEBTEDNESS DUE TO NATIONSBANK, N.A. AND/OR CERTAIN OTHER BANKS OR FINANCIAL
INSTITUTIONS, AS PROVIDED IN THE SUBORDINATION AGREEMENT DATED AS OF OCTOBER 13,
1995 BY AND AMONG TELOS CORPORATION, A MARYLAND CORPORATION, TELOS CORPORATION,
A CALIFORNIA CORPORATION, NATIONSBANK, N.A. AND THE HOLDERS IDENTIFIED IN
SCHEDULE A THERETO.

THIS NOTE REPLACES THE NOTE ORIGINALLY ISSUED ON OCTOBER 13, 1995 AND
INCORPORATES BY REFERENCE THE ATTACHED AGREEMENT EXECUTED ON AUGUST 13, 2001
BETWEEN TELOS CORPORATION AND JOHN PORTER.

 

             

Ashburn, Virginia

August 15, 2001

SERIES B SENIOR SUBORDINATED SECURED NOTE DUE APRIL 1, 2002

FOR VALUE RECEIVED, Telos Corporation, a Maryland corporation, with offices at
19886 Ashburn Road, Ashburn, Virginia 20147-2358 (hereinafter referred to as
“the Borrower” or “the Company”), promises to pay to the order of John Porter,
or assigns (hereinafter referred to as “John Porter” or “Lender”), at Colette
House, 52-55 Piccadilly, London W1J ODX, United Kingdom, or at such other
offices or at such other place or places as the holder hereof may from time to
time designate in writing, the principal sum of THREE MILLION THREE HUNDRED
SIXTY-ONE THOUSAND SEVEN HUNDRED FORTY-FIVE DOLLARS AND 92/100 ($3,361,745.92)
on April 1, 2002 together with interest on the principal amount hereof from time
to time outstanding at the rate hereinafter provided until paid in full.

This is one of a series of the Company’s Notes known as its Series B Senior
Subordinated Secured Notes originally due October 1, 2000 (collectively referred
to herein as the “Series B Notes”), all of like tenor, except as to the
identifying number and principal amount thereof and except for certain
variations contained in the Series B Note issued to Sir Leslie Porter. The
Series B Notes have been issued in the aggregate principal amount of
$6,493,581.93

I. GENERAL TERMS

1.1 Interest only shall be payable at the rate of fourteen percent (14%) per
annum, on the principal balance of this Note from time to time outstanding from
and after the date hereof, and shall be due and payable quarterly, until the
principal has been paid in full, on the first day of April, July, October, and
January in each year. The first interest payment shall be due January 1, 1996
and shall include all interest accrued from the date hereof until the date of
such interest payment.

 

Series B Senior Subordinated Secured Note due April 1, 2002

Page 1 of 5



--------------------------------------------------------------------------------

l.2 If not sooner paid, the outstanding and unpaid principal balance shall be
paid on April 1, 2002, together with accrued and unpaid interest on this Note.
In addition, interest shall be payable at the rate provided in Section 1.1
hereof on any Payment Premium from the date such premium is due until paid in
full.

1.3 Principal, premium, if any, and interest on this Note are payable in lawful
money of the United States. The principal of this Note may be prepaid at any
time after ten (10) days, written notice to the Lender, in whole or in part, and
shall be accompanied by payment in cash of all accrued and unpaid interest on
the amount so prepaid, together with, to the extent not prohibited by applicable
law, a Payment Premium.

1.4 In the event of a Public Offering of the common stock of the Company, or in
the event of a Refinancing, the principal then outstanding shall become
immediately due and payable, together with accrued and unpaid interest thereon,
and, to the extent not prohibited by applicable law, a Payment Premium in an
amount equal to the lesser of (i) the Net Proceeds of such Public Offering or
Refinancing or (ii) the amount determined in accordance with § 1.6(iv). The Net
Proceeds shall be applied toward the payment of the outstanding and unpaid
principal balance of the Notes, accrued and unpaid interest thereon and, to the
extent not prohibited by applicable law, such Payment Premium.

1.5 In the event of a merger or dissolution, the principal then outstanding
shall become immediately due and payable, together with accrued and unpaid
interest thereon and, to the extent not prohibited by applicable law, a Payment
Premium in the amount determined in accordance with § 1.6(iv).

1.6 Definitions.

 

  (i) “Public Offering” shall mean the distribution and sale of the Company’s
common stock (some of the proceeds of which sale are available to the Company)
pursuant to a registration statement (other than a registration statement on
Form S-4 or Form S-8) which has been filed with the U.S. Securities and Exchange
Commission and become effective.

 

  (ii) “Refinancing” shall mean a sale of securities of the Company which
results in Net Proceeds to the Company in excess of $1,000,000, other than
(a) obligations for borrowed money due and payable within one year which are not
extended, renewed or refinanced beyond such due date; or (b) other obligations
for money borrowed from NationsBank and/or its successors, substitutes and
participants and their respective assigns and any refinancing thereof.

 

  (iii) “Net Proceeds” shall mean the proceeds to the Company after expenses of
sale and distribution, including discounts, commissions and brokerage, and legal
fees.

 

Series B Senior Subordinated Secured Note due April 1, 2002

Page 2 of 5



--------------------------------------------------------------------------------

 

(iv)

“Payment Premium” shall, except as otherwise provided in § 1.4, mean an amount
equal to 13 1/2% per annum, compounded semiannually from and after the date
hereof until paid, on the principal amount of this Note outstanding from time to
time until the time of payment.

 

  (v) “Merger” shall mean a merger, consolidation or other combination to which
the Company or any subsidiary is a party, in which the Company is not the
surviving corporation or which results in the acquisition of “beneficial
ownership” of securities of the Company representing 50% or more of the total
number of votes that may be cast for the election of directors by any “person”
or “group” (as such terms are defined in Rule 13(d) promulgated under the
Securities and Exchange Act of 1934, as amended), or a sale by the Company of
all or substantially all of its assets.

 

  (vi) “Dissolution” shall mean the adoption by the Board of Directors and/or
the shareholders of the Company of a resolution to dissolve the Company and
liquidate its assets, the filing by the Company of articles of dissolution or a
similar application for dissolution with the appropriate officer of the state of
incorporation of the Company, the entry of an order or other action by such
state dissolving the Company, or the adoption by the Board of Directors or the
shareholders of the Company of a plan of liquidation or a resolution approving a
liquidating distribution of the Company’s assets, whichever shall first occur.

1.7 At any time after the third anniversary of the date hereof, the holders of a
majority in outstanding principal amount of the Series B Notes and the Series C
Notes issued by the Company contemporaneously herewith may request, in writing,
that the Company effect of a Public Offering, at the Company’s cost and expense.
Upon receipt of any such request, the Company shall, as expeditiously as
possible, use its best efforts to effect a Public Offering, with the objective
of realizing Net Proceeds sufficient to pay the then-outstanding principal
balance of the Series B Notes and the Series C Notes together with accrued,
unpaid interest thereof, and, to the extent not prohibited by applicable law, a
Payment Premium in an amount determined accordance with § 1.4.

1.8 If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or legal holiday under the laws of the Commonwealth of
Virginia, or any other day on which banking institutions in the Commonwealth of
Virginia are obligated or authorized by law or executive order to close, such
payment shall be made on the next succeeding business day in Virginia and any
such extended time of the payment of principal shall not be included in
computing compound interest in connection with such payment.

1.9 Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the mutilation, destruction, loss or theft of this Note, the Borrower will make
and deliver to the owner a new note of like tenor in lieu of this Note so
mutilated, destroyed, lost or stolen.

 

Series B Senior Subordinated Secured Note due April 1, 2002

Page 3 of 5



--------------------------------------------------------------------------------

1.10 Payments made on account hereof shall be applied first to accrued and
unpaid interest, then to principal, then to interest on any unpaid Payment
Premium and then to the Payment Premium, if any.

1.11 All payments made by the Company on account of the Series B Notes or any of
them shall be made pro rata, in proportion to the outstanding principal balance
of each of the Series B Notes outstanding at the time of any such payment.

1.12 The Company agrees that within 60 days of the date hereof it will enter
into a security agreement with the holder granting to a collateral agent,
mutually acceptable to the Lender and the Company, for the holders of the Series
B Notes, a perfected security interest in the Company’s plant, property and
equipment, pursuant to documents and agreements in form and substance reasonably
satisfactory to the Lender.

II. DEFAULT

2.1 It is expressly agreed by Borrower that the following shall be deemed to be
Events of Default under this Note: (a) the failure to pay, when due, any amount
of principal, or no more than five days after due date any amount of premium, if
any, or interest on this Note or the Series C Notes, or (b) in the event the
Borrower files any petition, or any petition is filed against it and not
dismissed within sixty (60) days, under any bankruptcy or insolvency law or for
the appointment of a receiver for substantially all its assets or in the event
the Borrower makes a general assignment for the benefit of creditors, (c) or any
failure by the Borrower to perform or observe any of the other covenants,
agreements or provisions to be performed or observed by it under this Note or
the Series C Notes, and such default shall not be rectified or cured within 10
days after written notice thereof by the Lender to the Company, or (d) any
representation or warranty of the Company under the Bridge Notes Exchange and
Conversion Agreement dated October 13, 1995 shall be materially false on the
date it was made, or (e) an event of default as specified in the Revolving and
Reducing Senior Facility Credit Agreement among the Company, Telos Corporation
(a California corporation) and NationsBank, N.A. (the “Senior Credit Agreement”)
shall have occurred and be continuing, if (and only if) such event results in
acceleration of the maturity of the indebtedness under such Senior Credit
Agreement and such acceleration continues in effect.

2.2 If an Event of Default occurs, the Lender, at his option, may accelerate
this Note and may by written notice to Borrower declare the entire unpaid
principal amount of this Note and all interest accrued and unpaid thereon to be
immediately due and payable whereupon the unpaid principal amount and all such
accrued interest shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind. The failure of the
Lender to give such notice shall, in no event, be deemed a waiver of any of the
Lender rights hereunder as long as the Event of Default continues.

2.3 Upon default in the payment of the principal of this Note or any other sum
payable hereunder when due upon demand, at maturity or by reason of acceleration
of maturity, or upon the occurrence of any other Event of Default hereunder,
Borrower agrees to pay all reasonable costs of collection incurred by the holder
of the Note, including reasonable attorneys’ fees,

 

Series B Senior Subordinated Secured Note due April 1, 2002

Page 4 of 5



--------------------------------------------------------------------------------

whether suit is brought or not, and all other costs and expenses reasonably
connected with collection of the indebtedness evidenced hereby.

III. SUBORDINATION

3.1 Payment of the principal of, interest on and Payment Premium on this Note
are subordinate and subject in right of payment to the prior indefeasible
payment in full in cash or cash equivalents of all Senior Indebtedness (as such
term is defined in the Subordination Agreement) in the manner and to the extent
provided in the Subordination Agreement, and each holder of this Note by such
holder’s acceptance hereof, acknowledges and confirms such subordination,
represents and warrants that such holder has received and reviewed and become a
party to the Subordination Agreement, and covenants and agrees to comply with
the provisions of the Subordination Agreement applicable to holders of the
Series B Notes.

This Note shall be construed and enforced in accordance with, and governed by
the laws of, the Commonwealth of Virginia without giving effect to conflict of
laws principles.

The parties hereto, including the undersigned Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

 

Telos Corporation By:  

LOGO [g25920ex10_14p59.jpg]

Title:   Executive Vice President   General Counsel

 

Series B Senior Subordinated Secured Note due April 1, 2002

Page 5 of 5



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

March 28, 2000

VIA FACSIMILE 011 44 171 495 8877

Mr. John R. C. Porter

Telos Group

79 Mount Street

London W1Y5HJ

ENGLAND

RE: Series B Senior Subordinated Secured Note

Dear Mr. Porter:

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the Due Date of your Series B Senior Subordinated Secured
Note Due October 1, 2000, the principal sum of which is THREE MILLION THREE
HUNDRED SIXTY-ONE THOUSAND SEVEN HUNDRED FORTY-FIVE AND 92/100 U.S. DOLLARS
($3,361,745.92).

In consideration for granting this extension, Telos Corporation shall pay to you
$78,800.00 (SEVENTY-EIGHT THOUSAND EIGHT HUNDRED AND 00/100 U.S. DOLLARS) on
October 1, 2000.

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2001,
together with accrued and unpaid interest.

 

Sincerely,

/s/ William L. P. Brownley

William L. P. Brownley Vice President & General Counsel

WLLB:aa

Enclosure



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

Mr. John R. C. Porter

Series B Senior Subordinated Secured Note

By signing below, I agree to an extension so that my Series B Senior
Subordinated Secured Note Due October 1, 2000, the principal sum of which is
THREE MILLION THREE HUNDRED SIXTY-ONE THOUSAND SEVEN HUNDRED FORTY-FIVE AND
92/100 U.S. DOLLARS ($3,361,745.92) is now due April 1, 2001.

AGREED AND ACKNOWLEDGED,

 

WITNESS.     JOHN R. C. PORTER

 

   

/s/ JOHN R. C. PORTER

Name:     Name:



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Illegible

Michael P. Flaherty

Executive Vice President

General Counsel

March 27, 2001

VIA FACSIMILE 011 44 207 647 1610

Mr. John R. C. Porter

Telos Group

79 Mount Street

London W1Y5HJ

ENGLAND

RE: Series B Senior Subordinated Secured Note

Dear Mr. Porter:

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the Due Date of your Series B Senior Subordinated Secured
Note Due April 1, 2001, the principal sum of which is THREE MILLION THREE
HUNDRED SIXTY-ONE THOUSAND SEVEN HUNDRED FORTY-SIX AND 00/100 U.S. DOLLARS
($3,361,746.00).

In consideration for granting this extension, Telos Corporation shall pay to you
$84,044.00 (EIGHTY FOUR THOUSAND FORTY FOUR AND 00/100 U.S. DOLLARS) within 30
days of the company’s receipt of this signed extension agreement.

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2002,
together with accrued and unpaid interest.

 

Sincerely,

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President and General Counsel

MPF:das

Enclosure



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

19886 Ashburn Rd

Ashburn, Virginia 20147-2358

Illegible

Michael P. Flaherty

Executive Vice President

General Counsel

Mr. John R. C. Porter

Series B Senior Subordinated Secured Note

By signing below, I agree to an extension so that my Series B Senior
Subordinated Secured Note Due April 1, 2001, the principal sum of which is THREE
MILLION THREE HUNDRED SIXTY-ONE THOUSAND SEVEN HUNDRED FORTY-FIVE AND  92/100
U.S. DOLLARS ($3,361,745.92) is now due April 1, 2002.

AGREED AND ACKNOWLEDGED,

 

WITNESS:     JOHN R.C. PORTER  

 

   

/s/ JOHN R.C. PORTER

  Name:     Name:  



--------------------------------------------------------------------------------

AGREEMENT

THIS AGREEMENT is made by and between Telos Corporation (“Borrower”) and John
Porter (the “Lender”) and executed this 13th day of August 2001.

WHEREAS the Borrower issued a Series B Senior Subordinated Secured Note in the
amount of $3,361,745.92 (the “Series B Note”) and a Series C Senior Subordinated
Unsecured Note in the amount of $4,079,413.36 (the “Series C Note”) to John
Porter (the “Lender”), then at c/o PFM Ltd. 12 Hans Road, London SW3 1RT, United
Kingdom, now at Colette House, 52-55 Piccadilly, London W1J ODX, United Kingdom,
on October 13, 1995 (individually or collectively, the “Notes”);

WHEREAS the Series B Note has been extended to April 1, 2002 by the mutual
agreement of the parties;

WHEREAS the Borrower fully paid the Series C Note and Lender acknowledges said
payment in full;

WHEREAS the Lender, after a diligent search, is not able to locate original
promissory Notes and the parties mutually desire to replace the Notes with newly
executed promissory notes under the same terms and conditions as originally
entered into,

NOW THEREFORE Borrower agrees to execute a replacement Series B Note and a
replacement Series C Note, fully recognizing such Series C Note is now
cancelled. Lender further agrees to deliver such missing notes to Borrower for
cancellation, if such notes are found or come into Lender’s possession or
control or into the possession or control of Lender’s successors or assigns.
Conversely, should the Borrower locate the Notes, Borrower shall be entitled to
destroy said Notes, and will immediately notify Lender thereof.

1. Lender warrants and represents that Lender has diligently searched its books,
records, and minutes kept by Lender with respect to the Notes and has
accordingly determined both the Series B and the Series C Notes were lost,
stolen, or destroyed.

2. Lender further represents that neither the Series B nor the Series C Note was
assigned, transferred, hypothecated, pledged or otherwise disposed of in whole
or in part and no other person or entity has any right, title, claim or interest
in or to the notes.

3. Borrower agrees to execute replacement Notes in the form and for the amounts
set forth in the promissory notes attached hereto and incorporated into this
Agreement with the express understanding that the total indebtedness to the
Lender under the Notes and the replacement notes is $3,361,745.92.



--------------------------------------------------------------------------------

4. The parties have full legal right, power, and authority to enter into and
deliver this Agreement and to consummate the transactions set forth herein and
to perform all the terms and conditions hereto to be performed by it.

5. The execution and delivery of this Agreement by Borrower and the performance
by it of the transactions contemplated herein has been duly and validly
authorized by all requisite corporate action of Borrower.

6. To the best of the parties’ knowledge, the statements, representations, and
warranties set forth in this Agreement do not include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements, representations, and warranties made not misleading.

7. This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia, without reference to the choice of law
principles thereof, as to all matters, including matters of validity,
construction, effect, performance, and remedies.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

LENDER: JOHN PORTER   BORROWER: TELOS CORPORATION   By:  

/s/ John Porter

    By:  

/s/ Michael P. Flaherty

    John Porter       Michael P. Flaherty, General Counsel  

 

2



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

Michael P. Flaherty

Executive Vice President

General Counsel

March 1, 2002

Mr. John R.C. Porter

Telos Group

79 Mount Street

London W1Y5HJ

United Kingdom

RE: Series B Senior Subordinated Secured Note:

Dear Mr. Porter:

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the due date of your Series B Senior Subordinated Secured
Note presently due April 1, 2002, the principal sum of which is $3,361,746.00
(three million three hundred sixty-one thousand seven hundred forty-six and
00/100 U.S. dollars), to become due and payable on May 23, 2003.

In consideration for granting this extension, Telos Corporation shall pay an
extension fee of 1% in the amount of $33,617.00 (thirty-three thousand six
hundred seventeen and 00/100 U.S. dollars) within 30 days of the Company’s
receipt of a signed extension agreement. Notwithstanding the above, if by
June 30, 2002, the entire principal sum of $3,361,746.00 (three million three
hundred sixty-one thousand seven hundred forty-six and 00/100 U.S. dollars) has
not been paid, by July 31, 2002, the Company shall pay an additional extension
fee of 1% in the amount of $33,617.00 (thirty-three thousand six hundred
seventeen and 00/100 U.S. dollars) or such other amount equal to 1% of the
principal balance remaining as of June 30, 2002.

Thank you for your consideration of the extension of your Note. Please do not
hesitate to contact me if you require additional information.

 

Sincerely,

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President, General Counsel and Chief
Administrative Officer



--------------------------------------------------------------------------------

John R.C. Porter

Telos Group

79 Mount Street

London W1Y5HJ

United Kingdom

Series B Senior Subordinated Secured Note

In consideration for the payment of an extension fee(s) of 1% in the amount of
$33,617.00 (thirty-three thousand six hundred seventeen and 00/100 U.S. dollars)
within 30 days of Telos Corporation’s receipt of this signed extension
agreement. I agree to an extension so that my Series B Senior Subordinated
Secured Note presently due April 1, 2002, the principal sum of which is
$3,361,746.00 (three million three hundred sixty-one thousand seven hundred
forty-six and 00/100 U.S. dollars), shall now be due May 23, 2003.

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $3,361,746.00 (three million three hundred sixty-one thousand
seven hundred forty-six and 00/100 U.S. dollars) has not been paid, by July 31,
2002, the Company shall pay an additional extension fee of 1% in the amount of
$33,617.00 (thirty-three thousand six hundred seventeen and 00/100 U.S. dollars)
or such other amount equal to 1% of the principal balance remaining as of
June 30, 2002.

AGREED AND ACKNOWLEDGED,

 

JOHN R.C. PORTER     Telos Corporation

/s/ JOHN R.C. PORTER

   

/s/ Michael P. Flaherty

Signature     Michael P. Flaherty     Executive Vice President, General Counsel,
and Chief Administrative Officer Date:                          March 1, 2002



--------------------------------------------------------------------------------

John R.C. Porter

Redbus Interhouse Plc

227 March Wall

London E14 9SD

United Kingdom

Series B Senior Subordinated Secured Note

Pursuant to section 17 of the Subordination Agreement entered into on or about
October 11, 2002, with Foothill Capital Corporation and State Street Bank and
Trust Company, I herewith agree to an extension of my Series B Senior
Subordinated Secured Note presently due May 23, 2002, the principal sum of which
is Eight Hundred Sixty-One Thousand Seven Hundred Forty-Six 00/100 Dollars
($861,746.00), to October 31, 2004.

AGREED AND ACKNOWLEDGED,

 

JOHN R.C. PORTER     Telos Corporation

/s/ JOHN R.C. PORTER

   

/s/ Michael P. Flaherty

Signature     Michael P. Flaherty     Executive Vice President, General Counsel,
and Chief Administrative Officer Date: 11/22/02     November 20, 2002



--------------------------------------------------------------------------------

John R.C. Porter

34 Rue Concorde

1050 Brussels

Belgium

Series B Senior Subordinated Secured Note

Pursuant to section 17 of the Subordination Agreement (“Subordination
Agreement,” integrated hereto by reference), entered into on or about
October 11, 2002, with Wells Fargo Foothill, Inc. (formerly Foothill Capital
Corporation) and State Street Bank and Trust Company, I herewith agree to an
extension of my Series B Senior Subordinated Secured Note issued by Telos
Corporation, the principal sum of which is $861,746.00 (Eight Hundred Sixty-One
Thousand Seven Hundred Forty-Six and 00/100 Dollars), to October 31, 2005.

AGREED AND ACKNOWLEDGED,

 

JOHN R.C. PORTER     Telos Corporation By:    

/s/ JOHN R.C. PORTER

   

/s/ Michael P. Flaherty

Signature(s):     Michael P. Flaherty    

Executive Vice President,

General Counsel, and

Chief Administrative Officer

 

    Name(s):    

 

    Title:    

 

    June 29, 2004 Date:    



--------------------------------------------------------------------------------

John R.C. Porter

17 Carlyle Mansions

Cheyne Walk

London SW35LS

United Kingdom

Series B Senior Subordinated Secured Note

We herewith agree to an extension of our Series B Senior Subordinated Secured
Note issued by Telos Corporation, the principal sum of which is $861,746.00
(Eight Hundred Sixty-One Thousand Seven Hundred Forty-Six and 00/100 Dollars) to
October 31, 2008. This Series B Senior Subordinated Secured Note shall remain
subject to any and all terms and conditions of the Subordination Agreement
(“Subordination Agreement,” integrated hereto by reference), entered into on or
about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly Foothill
Capital Corporation) and State Street Bank and Trust Company.

AGREED AND ACKNOWLEDGED,

 

JOHN R.C. PORTER     Telos Corporation By:    

/s/ JOHN R.C. PORTER

   

/s/ Therese K. Hathaway

Signature(s):     Therese K. Hathaway     Vice President, Corporate Secretary

 

    Name(s):    

 

    Title:    

 

    March 25, 2005 Date:    



--------------------------------------------------------------------------------

Mr. John R.C. Porter

Chalet Petit Monde

1936 Verbier

Switzerland

Series B Senior Subordinated Secured Note

We herewith agree to an extension of our Series B Senior Subordinated Secured
Note issued by Telos Corporation, the principal sum of which is $861,745.92
(Eight Hundred Sixty-One Thousand, Seven Hundred Forty-Five and 92/100 Dollars)
to December 31, 2011. This Series B Senior Subordinated Secured Note shall
remain subject to any and all terms and conditions of the Subordination
Agreement (“Subordination Agreement,” integrated hereto by reference), entered
into on or about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly
Foothill Capital Corporation) and State Street Bank and Trust Company and
previously extended on March 25, 2005.

AGREED AND ACKNOWLEDGED,

 

John R.C. Porter     Telos Corporation

/s/ John R.C. Porter

   

/s/ Therese K. Hathaway

Signature(s):     Therese K. Hathaway     Vice President, Corporate Secretary

 

    Name(s):    

 

    Title:    

 

    April 3, 2008 Date:    



--------------------------------------------------------------------------------

EXHIBIT A-2

SERIES C SUBORDINATED NOTES

See Attached



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS IT IS
SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER SAID ACT AND
LAWS. THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO SENIOR
INDEBTEDNESS DUE TO NATIONSBANK, N.A. AND/OR CERTAIN OTHER BANKS OR FINANCIAL
INSTITUTIONS, AS PROVIDED IN THE SUBORDINATION AGREEMENT DATED AS OF OCTOBER 13,
1995 BY AND AMONG TELOS CORPORATION, A MARYLAND CORPORATION, TELOS CORPORATION,
A CALIFORNIA CORPORATION, NATIONSBANK, N.A. AND THE HOLDERS IDENTIFIED IN
SCHEDULE A THERETO.

Herndon, Virginia

October 13, 1995

SERIES C SENIOR SUBORDINATED UNSECURED NOTE DUE OCTOBER 1, 2000

FOR VALUE RECEIVED, Telos Corporation, a Maryland corporation, with offices at
460 Herndon Parkway, Herndon, Virginia 22070 (hereinafter referred to as “the
Borrower” or “the Company”), promises to pay to the order of Sir Leslie Porter
(hereinafter referred to as Lender”), c/o Personal Financial Management Ltd., 12
Hans Road, London SW3, 1RT, England, at such other offices or at such other
place or places as the holder hereof may from time to time designate in writing,
the principal sum of EIGHT HUNDRED SIXTY THOUSAND NINE HUNDRED SIXTY-ONE DOLLARS
AND 42/100 ($860,961.42) on October 1, 2000 together with interest on the
principal amount hereof from time to time outstanding at the rate hereinafter
provided until paid in full.

This is one of a series of the Company’s Notes known as its Series C Senior
Subordinated Unsecured Notes Due October 1, 2000 (collectively referred to
herein as the “Series C Notes”), all of like tenor, except as to the identifying
number and principal amount thereof and except for certain variations contained
in this Note. The Series C Notes have been issued in the aggregate principal
amount of $7,879,835.51

I. GENERAL TERMS

1.1 Interest only shall be payable at the rate of fourteen percent (14%) per
annum, on the principal balance of this Note from time to time outstanding from
and after the date hereof, and shall be due and payable quarterly, until the
principal has been paid in full, on the first day of April, July, October, and
January in each year. Notwithstanding the foregoing, the rate of



--------------------------------------------------------------------------------

interest shall be increased to an amount necessary to result in a payment to the
holder of fourteen percent (14%) per annum net of withholding for United States
Federal Income Taxes, it being contemplated that Borrower shall receive
substantiation for Federal Income Tax purposes of circumstances supporting
withholding at a rate no greater than seventeen and one-half percent (17  1/2%)
of interest hereunder. The first interest payment shall be due January 1, 1996
and shall include all interest accrued from the date hereof until the date of
such interest payment.

1.2 If not sooner paid, the outstanding and unpaid principal balance shall be
paid on October 1, 2000, together with accrued and unpaid interest on this Note.
In addition, interest shall be payable at the rate provided in Section 1.1
hereof on any Payment Premium from the date such premium is due until paid in
full.

1.3 Principal, premium, if any, and interest on this note are payable in lawful
money of the United States. The principal of this Note may be prepaid at any
time after ten (10) days, written notice to the Lender, in whole or in part, and
shall be accompanied by payment in cash of all accrued and unpaid interest on
the amount so prepaid, together with, to the extent not prohibited by applicable
law, a Payment Premium.

1.4 In the event of a Public Offering of the common stock of the Company, or in
the event of a Refinancing, the principal then outstanding shall become
immediately due and payable, together with, accrued and unpaid interest thereon,
and, to the extent not prohibited by applicable law, a Payment Premium in an
amount equal to the lesser of (i) the Net Proceeds of such Public Offering or
Refinancing or (ii) the amount determined in accordance with § 1.6(iv). The Net
Proceeds shall be applied toward the payment of the outstanding and unpaid
principal balance of the Notes, accrued and unpaid interest thereon and, to the
extent not prohibited by applicable law, such Payment Premium.

1.5 In the event of a Merger or Dissolution, the principal then outstanding
shall become immediately due and payable, together with accrued and unpaid
interest thereon and, to the extent not prohibited by applicable law, a Payment
Premium in the amount determined in accordance with § 1.6(iv).

1.6 Definitions.

 

  (i)

“Public Offering” shall mean the distribution and sale of the Company’s common
stock (some of the proceeds of which sale are available to the Company) pursuant
to a registration statement

 

-2-



--------------------------------------------------------------------------------

 

(other than a registration statement on Form S-4 or Form S-8) which has been
filed with the U.S. Securities and Exchange Commission and become effective.

 

  (ii) (“Refinancing” shall mean a sale of securities of the Company which
results in Net Proceeds to the Company in excess of $1,000,000, other than
(a) obligations for borrowed money due and payable within one year which are not
extended, renewed or refinanced beyond such due date; (b) other obligations for
money borrowed from NationsBank and/or its successors, substitutes and
participants and their respective assigns and any refinancing thereof.

 

  (iii) “Net Proceeds” shall mean the proceeds to the Company after expenses of
sale and distribution, including discounts, commissions and brokerage and legal
fees.

 

 

(iv)

“Payment Premium” shall mean an amount equal to (a) 13  1/2% per annum,
compounded semiannually from and after the date hereof until paid, on the
principal amount of this Note outstanding from time to time until the time of
payment minus (b) the cumulative amount payable by the Company on account of
withholding taxes with respect to interest payable pursuant to Section 1.1 to
the date of payment of such premium. For the avoidance of doubt, the Payment
Premium shall not itself be increased on account of withholding taxes, but shall
be subject to, and the amount remitted to the holder reduced by, any withholding
tax to which the Payment Premium is subject, with the result that the total cost
to the Company for interest, Payment Premium and withholding taxes shall equal
twenty-seven and one-half percent (27  1/2 %) per annum on the principal
outstanding from time to time to the date of payment of Payment Premium.

 

-3-



--------------------------------------------------------------------------------

  (v) “Merger” shall mean a merger, consolidation or other combination to which
the Company or any subsidiary is a party, in which the Company is not the
surviving corporation or which results in the acquisition of “beneficial
ownership” of securities of the company representing 50% or more of the total
number of votes that may be cast for the election of directors by any “person”
or “group” (as such terms are defined in Rule 13(d) promulgated under the
Securities Exchange Act of 1934, as amended), or a sale by the company of all or
substantially all of its asset.

 

  (vi) “Dissolution” shall mean the adoption by the Board of Directors and/or
the shareholders of the company of a resolution to dissolve the Company and
liquidate its assets, the filling by the Company of articles of dissolution or a
similar application for dissolution with the appropriate officer of the state of
incorporation of the Company, the entry of an order or other action by such
state dissolving the Company, or the adoption by the Board of the Directors or
the shareholders of the Company of a plan of liquidation or a resolution
approving a liquidating distribution of the Company’s assets, whichever shall
first occur.

1.7 At any time after the third anniversary of the date hereof, the holders of a
majority in outstanding principal amount of the Series C Notes and the Series B
Notes issued by the Company contemporaneously herewith may request, in writing,
that the Company effect a Public Offering, at the Company’s cost and expense.
Upon receipt of any such request, the company shall, as expeditiously as
possible, use its best efforts to effect a Public Offering, with the objective
of realizing Net Proceeds sufficient to pay the then-outstanding principal
balance of the Series B Notes and the Series B Notes together with accrued,
unpaid interest thereon, and, to the extent not prohibited by applicable law, a
Payment Premium in an amount determined in accordance with $1.4.

1.8 If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or legal holiday under the laws of the Commonwealth of
Virginia, or any other day on which banking institutions in the Commonwealth of
Virginia are obligated or authorized by law or executive order to close, such
payment shall be made on the next succeeding business day in Virginia and any
such extended time of the payment of principal shall not be included in
computing compound interest in connection with such payment.

 

-4-



--------------------------------------------------------------------------------

1.9 Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the mutilation, destruction, loss or theft of this Note, the Borrower will make
and deliver to the owner a new note of like tenor in lieu of this Note so
mutilated, destroyed, lost or stolen.

1.10 Payments made on account hereof shall be applied first to accrued and
unpaid interest, then to principal, then to interest on any unpaid Payment
Premium and then to the Payment Premium, if any.

1.11 All payment made by the Company on account of the Series C Notes or any of
them shall be made pro rata, in proportion to the outstanding principal balance
of each of the Series C Notes outstanding at the time of any such payment.

II. DEFAULT

2.1 It is expressly agreed by Borrower that the following shall be deemed to be
Events of Default under this Note: (a) the failure to pay, when due, any amount
of principal, or no more than five days after due date any amount of premium, if
any, or interest on this Note or the Series B Notes, or (b) in the event the
Borrower files any petition, or any petition is filed against it and not
dismissed within sixty (60) days, under any bankruptcy or insolvency law or for
the appointment of a receiver for substantially all its assets or in the event
the Borrower makes a general assignment for the benefit of creditors, (c) or any
failure by the Borrower to perform or observe any of the other covenants,
agreements or provisions to be performed or observed by it under this Note or
the Series B Notes , and such default shall not be rectified or cured within 10
days after written notice thereof by the Lender to the Company, or (d) any
representation or warranty of the Company under the Bridge Notes Exchange and
Conversion Agreement of even date herewith shall be materially false on the date
it was made, or (e) an event of default as specified in the Revolving and
Reducing Senior Facility Credit Agreement among the Company, Telos Corporation
(a California corporation) and NationsBank, N.A. (the “Senior Credit Agreement”)
shall have occurred and be continuing, if (and only if) such event results in
acceleration of the maturity of the indebtedness under such Senior Credit
Agreement and such acceleration continues in effect.

2.2 If an Event of Default occurs, the Lender, at his option, may accelerate
this Note and may by written notice to Borrower declare the entire unpaid
principal amount of this Note and all interest accrued and unpaid thereon to be
immediately due and payable whereupon the unpaid principal amount and all such

 

-5-



--------------------------------------------------------------------------------

accrued interest shall become and be forthwith due and payable; without
presentment, demand, protest or further notice of any kind. The failure of the
Lender to give such notice shall, in no event, be deemed a waiver of any of the
Lender rights hereunder as long as the Event of Default continues.

2.3 Upon default in the payment of the principal of this Note or any other sum
payable hereunder when due upon demand, at maturity or by reason of acceleration
of maturity, or upon the occurrence of any other Event of Default hereunder
Borrower agrees to pay all reasonable costs of collection incurred by the holder
of the Note, including reasonable attorneys’ fees, whether suit is brought or
not, and all other costs and expenses reasonably connected with collection of
the indebtedness evidenced hereby.

III. SUBORDINATION

3.1 Payment of the principal of, interest on and Payment Premium on this Note
are subordinated and subject in right of payment to the prior indefeasible
payment in full in cash or cash equivalents of all Senior Indebtedness (as such
term is defined in the Subordination Agreement) in the manner and to the extent
provided in the Subordination Agreement, and each holder of this Note by such
holder’s acceptance hereof, acknowledges and confirms such subordination,
represents and warrants that such holder has received and reviewed and become a
party to the Subordination Agreement, and covenants and agrees to comply with
the provisions of the Subordination Agreement applicable to the holders of the
Series C notes.

This Note shall be construed and enforced in accordance with, and governed by
the laws of, the Commonwealth of Virginia without giving effect to conflict of
laws principles.

The parties hereto, including the undersigned Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notice in connection with the delivery, acceptance, performance and
enforcement of this Note, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

 

Telos Corporation By:  

LOGO [g25920ex10_14pg078.jpg]

Title:   VPGC

 

-6-



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

March 28, 2000

VIA FACSIMILE 1 760 770 0759

Sir Leslie Porter

12506 Prestwick Court

Rancho Mirage, California 92270

RE: Series C Senior Subordinated Secured Note

Dear Sir Leslie:

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the Due Date of your Series C Senior Subordinated Secured
Note Due October 1, 2000, the principal sum of which is EIGHT HUNDRED SIXTY
THOUSAND NINE HUNDRED SIXTY-ONE AND  42/100 U.S. DOLLARS ($860,961.42)

In consideration for granting this extension, Telos Corporation shall pay to you
$20,200.00 (TWENTY THOUSAND TWO HUNDRED AND  00/100 U.S. DOLLARS ) on October 1,
2000.

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2001,
together with accrued and unpaid interest.

 

Sincerely,

/s/ William L. P. Brownley

William L. P. Brownley Vice President & General Counsel

WLLB:aa

Enclosure



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

Sir Leslie Porter

Series C Senior Subordinated Secured Note

By signing below, I agree to an extension so that my Series C Senior
Subordinated Secured Note Due October 1, 2000, the principal sum of which is
EIGHT HUNDRED SIXTY THOUSAND NINE HUNDRED SIXTY-ONE AND 42/100 U.S. DOLLARS
($860,961.42) is now due April 1, 2001.

AGREED AND ACKNOWLEDGED,

 

WITNESS      SIR LESLIE PORTER

LOGO [g25920ex10_14pg080.jpg]

    

/s/ SIR LESLIE PORTER

Name:      Name

HOUSEKEEPER

STUDIO 8 CLIFFTOWER

12 RAMAT YAM ST

HERRILYA PITUACH

ISRAEL 46581



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

Michael P. Flaherty

Executive Vice President,

General Counsel

March 27, 2001

VIA FACSIMILE 011 44 20 7616 4707

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London

W1Y 5HJ

 

  RE: Series C Senior Subordinated Secured Note

Dear Sir Leslie:

Telos Corporation (the “Company”) requests you and certain other investors agree
to an conversion and extension of the Due Date of your Series B Senior
Subordinated Secured Note Due April 1, 2001, the principal sum of which is EIGHT
HUNDRED SIXTY THOUSAND NINE HUNDRED SIXTY-ONE AND 00/100 U.S. DOLLARS
($860,961.00)

Telos Corporation will convert THREE HUNDRED FORTY-FOUR THOUSAND THREE HUNDRED
EIGHTY-FOUR AND 00/100 ($344,384.00) into current maturities of long term debt.
The remainder or FIVE HUNDRED SIXTEEN THOUSAND FIVE HUNDRED SEVENTY-SEVEN AND
00/100 ($516,577.00) will be extended until April 1, 2002.

In consideration for granting this extension, Telos Corporation shall pay to you
$12,914.00 (TWELVE THOUSAND NINE HUNDRED FOURTEEN AND 00/100 U.S. DOLLARS)
within 30 days of the Company’s receipt of this signed extension agreement.

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2002,
together with accrued and unpaid interest.

 

Sincerely, /s/ Michael P. Flaherty Michael P. Flaherty Executive Vice
President & General Counsel

MPF:das

Enclosure



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Sir Leslie Porter

Series C Senior Subordinated Secured Note

By signing below, in consideration for the payment of an extension fee, I agree
to an extension so that my Series C Senior Subordinated Secured Note Due
April 2, 2001, the principal sum of which FIVE HUNDRED SIXTEEN THOUSAND FIVE
HUNDRED SEVENTY-SEVEN AND 00/100 U.S. DOLLARS ($516,577.00) is now due April 1,
2002.

AGREED AND ACKNOWLEDGED,

 

WITNESS:      SIR LESLIE PORTER

/s/ CARY M. CERVANTES

    

/s/ SIR LESLIE PORTER

Name:      Name:

CARY M. CERVANTES

43029 MARIPOSA

PALM DESERT, CA USA 92260

 

2 April 2001

    



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-728-2270

Fax: 703-729-7372

Michael P. Flaherty

Executive Vice President

General Counsel

March 1, 2002

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London W1Y 5HJ

United Kingdom

 

  RE: Series C Senior Subordinated Unsecured Note

Dear Sir Leslie:

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the due date of your Series C Senior Subordinated Unsecured
Note presently due April 1, 2002, the principal sum of which is $516,577.00
(five hundred sixteen thousand five hundred seventy-seven and 00/100 U.S.
dollars), and an extension of the remaining principal sum of $344,384.00 (three
hundred forty-four thousand three hundred eighty-four and 00/100 U.S. dollars)
which is currently due and payable, to become due and payable on May 23, 2003.

In consideration for granting this extension, Telos Corporation shall pay an
extension fee of 1.5% in the amount of $12,915.00 (twelve thousand nine hundred
fifteen and 00/100 U.S. dollars) within 30 days of the Company’s receipt of a
signed extension agreement. Notwithstanding the above, if by June 30, 2002, the
entire principal sum of $860,961 (eight hundred sixty thousand nine hundred
sixty-one and 00/100 US dollars) has not been paid, by July 31, 2002, the
Company shall pay an additional extension fee of 1.5% in the amount of
$12,915.00 (twelve thousand nine hundred fifteen and 00/100 U.S. dollars) or
such other amount equal to 1.5% of the principal balance remaining as of
June 30, 2002.

Thank you for your consideration of the extension of your Note. Please do not
hesitate to contact me if you require additional information.

 

Sincerely,

/s/ Michael P. Flaherty

Michael P. Flaherty

Executive Vice President, General Counsel,

and Chief Administrative Officer



--------------------------------------------------------------------------------

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London W1Y 5HJ

United Kingdom

Series C Senior Subordinated Unsecured Note

In consideration for the payment of an extension fee(s) of 1.5% in the amount of
$12,915.00 (twelve thousand nine hundred fifteen and 00/100 U.S. dollars) within
30 days of Telos Corporation’s receipt of this signed extension agreement, I
agree to an extension so that my Series C Senior Subordinated Unsecured Note
presently due April 1, 2002, the principal sum of which is $516,577.00 (five
hundred sixteen thousand five hundred seventy-seven and 00/100 U.S. dollars)
shall now be due May 23, 2003. I also agree to an extension so that the
remaining principal sum currently due and payable in the amount of $344,384.00
(three hundred forty-four thousand three hundred eighty-four and 00/100 U.S.
dollars) shall now be due May 23, 2003.

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $860,961 (eight hundred sixty thousand nine hundred sixty-one
and 00/100 US dollars) has not been paid, by July 31, 2002, the Company shall
pay an additional extension fee of 1.5% in the amount of $12,915.00 (twelve
thousand nine hundred fifteen and 00/100 U.S. dollars) or such other amount
equal to 1.5% of the principal balance remaining as of June 30, 2002.

AGREED AND ACKNOWLEDGED,

 

/s/ SIR LESLIE PORTER

     SIR LESLIE PORTER      Telos Corporation

/s/ SIR LESLIE PORTER

    

/s/ Michael P. Flaherty

Signature      Michael P. Flaherty       

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date:  

15 March ‘02

     March 1, 2002



--------------------------------------------------------------------------------

ASSIGNMENT AND TRANSFER OF SUBORDINATED NOTES

Sir Leslie Porter (“Subordinated Noteholder”), with address at c/o Seymour
Pierce Advisory Ltd., 79 Mount Street, UK-London W1K 2SN, hereby represents,
warrants, covenants to and requests the following from Telos Corporation, a
Maryland corporation.

1. Subordinated Noteholder was financially interested in Telos Corporation, a
Maryland corporation (“Telos”), in that Telos was indebted to Subordinated
Noteholder with respect to (i) a Series B Senior Subordinated Secured Note and
(ii) a Series C Senior Subordinated Unsecured Note, both due May 23, 2003
(“Senior Subordinated Notes”).

2. Subordinated Noteholder has assigned and transferred any and all of his
financial interest in said Subordinated Notes to Zollikon Investments SA, a
company registered in the British Virgin Islands (“Assignee”), with address at
26 Rue du Mont Blanc, P.O. Box 2211, 1201 Geneva 1, Switzerland. Consequently,
Telos may rely on any and all representations made by any of Assignee’s officers
or directors whose names and signatures are listed on Exhibit A attached hereto.

3. Subordinated Noteholder requests that effective immediately any and all
payments and distributions of principal, interest, or premium in respect of said
Subordinated Notes shall be made to Assignee. Bank details will be or have been
provided to Telos under separate cover.

4. Subordinated Noteholder acknowledges that the Subordinated Notes are subject
to a subordination agreement dated as of 11 October 2002 and entered into
between him, certain other holders of subordinated notes, and Foothill Capital
Corporation, as Agent. Assignee has received a copy of said subordination
agreement and has agreed to abide by its terms and conditions in respect to the
Subordinated Notes. Assignee’s acknowledgment is attached to this document as
Exhibit B.

The undersigned has executed and delivered this Assignment and Transfer as of
this 15 day of December, 2002 under power of attorney, which is attached as
Exhibit C.

 

/s/ Peter D. Green

Peter D. Green for Sir Leslie Porter



--------------------------------------------------------------------------------

EXHIBIT A

TO ASSIGNMENT AND TRANSFER OF SUBORDINATED NOTES

DIRECTORS AND OFFICERS

Zollikon Investments SA, a British Virgin Island company

 

Address:   

26 Rue du Mont Blanc

P.O. Box 2211

1201 Geneva 1

Switzerland

Telephone:    Fax:   

Directors and Officers as of (date): 13 DECEMBER 2002

AS PER ATTACHED AUTHORISED SIGNATORIES LIST

 

Name

  

Title

  

Signature

                             

SP (DIRECTORS) WORLDWIDE LIMITED IS THE SOLE CORPORATE DIRECTOR OF ZOLLIKON
INVESTMENTS SA. THE DIRECTORS OF SP (DIRECTORS) WORLDWIDE UNITED, TOGETHER WITH
THE OFFICERS, ARE AS ON THE ATTACHED AUTHORISED SIGNATORIES LIST.

LOGO [g25920ex10_14pg086.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

TO ASSIGNMENT AND TRANSFER OF SUBORDINATED NOTES

ACKNOWLEDGMENT

Zollikon Investments SA, a company registered in the British Virgin Islands,
with address at 26 Rue du Mont Blanc, P.O. Box 2211, 1201 Geneva 1, Switzerland,
is the assignee and holder of a Series B Senior Subordinated Secured Note due
May 23, 2003 and of a Series C Senior Subordinated Unsecured Note due May 23,
2003. Zollikon Investments SA acknowledges that said notes are subject to a
subordination agreement dated as of 11 October 2002 and entered into between Sir
Leslie Porter, certain other holders of subordinated notes, and Foothill Capital
Corporation, as Agent, and herewith agrees to abide by any and all terms and
conditions of said subordination agreement in respect to the Subordinated Notes.

 

ZOLLIKON INVESTMENTS SA Signature:  

LOGO [g25920ex10_14pg0871.jpg]

Title:  

DIRECTORS

Date:  

13 DECEMBER 2002



--------------------------------------------------------------------------------

Zollikon Investments SA

26 Rue du Mont Blanc

P.O. Box 2211

1201 Geneva 1

Switzerland

Series C Senior Subordinated Unsecured Note

Originally Issued to Sir Leslie Porter

Pursuant to sections 17 of the Subordination Agreement entered into on or about
October 11, 2002, between Sir Leslie Porter, Foothill Capital Corporation, and
State Street Bank and Trust Company, we herewith agree to an extension of our
Series C Senior Subordinated Unsecured Note presently due May 23, 2002, the
principal sum of which is Eight Hundred Sixty Thousand Nine Hundred Sixty-One
00/100 Dollars ($860,961.00), to October 31, 2004.

AGREED AND ACKNOWLEDGED,

 

ZOLLIKON INVESTMENTS SA     SUCCESSOR IN INTEREST TO     SIR LESLIE PORTER    
Telos Corporation By:    

/s/ KLAUS BIEDERMANN & MARIO STAGGL

   

/s/ Michael P. Flaherty

Signatures    

Michael P. Flaherty

Executive Vice President

General Counsel, and

   

KLAUS BIEDERMANN & MARIO STAGGL

    Names     Chief Administrative Officer

DIRECTORS

    Title     Date: 13 DECEMBER 2002     December 13, 2002



--------------------------------------------------------------------------------

Zollikon Investments SA

Rue Kleberg 6

P.O. Box 2211

1201 Geneva 1

Switzerland

Series C Senior Subordinated Unsecured Note

Pursuant to section 17 of the Subordinations Agreement (“Subordination
Agreement,” integrated hereto by reference), entered into on or about
October 11, 2002, with Wells Fargo Foothill, Inc. (formerly Foothill Capital
Corporation) and State Street Bank and Trust Company, we herewith agree to an
extension of our Series C Senior Subordinated Unsecured Note issued by Telos
Corporation, the principal sum of which is $860,961.00 (Eight Hundred Sixty
Thousand Nine Hundred Sixty-One 00/100 Dollars), to October 31, 2005.

AGREED AND ACKNOWLEDGED,

 

ZOLLIKON INVESTMENTS SA

SUCCESSOR IN INTEREST TO

SIR LESLIE PORTER

    Telos Corporation By:    

/s/ BRIAN PADGETT

   

/s/ Michael P. Flaherty

Signature(s): BRIAN PADGETT    

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

   

SILEX MANAGEMENT LIMITED

    Name(s):    

SOLE CORPORATE DIRECTOR

    Title    

July 30, 2004

    June 29, 2004 Date:    



--------------------------------------------------------------------------------

Zollikon Investments SA

Rue Kleberg 6

P.O. Box 2211

1201 Geneva 1

Switzerland

Series C Senior Subordinated Unsecured Note

We herewith agree to an extension of our Series C Senior Subordinated Unsecured
Note issued by Telos Corporation, the principal sum of which is $860,961.00
(Eight Hundred Sixty Thousand Nine Hundred Sixty-One and 00/100 Dollars) to
October 31, 2008. This Series C Senior Subordinated Unsecured Note shall remain
subject to any and all terms and conditions of Subordination Agreement
(“Subordination Agreement,” integrated hereto by reference), entered into on or
about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly Foothill
Capital Corporation) and State Street Bank and Trust Company.

AGREED AND ACKNOWLEDGED,

 

ZOLLIKON INVESTMENTS SA

SUCCESSOR IN INTEREST

TO SIR LESLIE PORTER

    Telos Corporation By:    

/s/ BRIAN PADGETT

   

/s/ Therese K. Hathaway

Signature(s):     Therese K. Hathaway     Vice President, Corporate Secretary

BRIAN PADGETT

    Name(s):    

DIRECTOR

    Title:    

 

    March 16, 2005 Date:    



--------------------------------------------------------------------------------

Zollikon Investments SA

c/o Silex Management LTd.

Ms. Jenny Mauroux

6, Rue Kleberg, PO Box 2211

1201 Geneva

Switzerland

Series C Senior Subordinated Unsecured Note

We herewith agree to an extension of our Series C Senior Subordinated Unsecured
Note issued by Telos Corporation, the principal sum of which is $860,961.42
(Eight Hundred Sixty Thousand, Nine Hundred Sixty-One and 42/100 Dollars) to
December 31, 2011. This Series C Senior Subordinated Unsecured Note shall remain
subject to any and all terms and conditions of the Subordination Agreement
(“Subordination Agreement,” integrated hereto by reference), entered into on or
about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly Foothill
Capital Corporation) and State Street Bank and Trust Company and previously
extended on March 16, 2005.

AGREED AND ACKNOWLEDGED,

 

Zollikon Investments SA     Telos Corporation By:    

/s/ LEONARD O’BRIEN

   

/s/ Therese K. Hathaway

Signature(s):     Therese K. Hathaway     Vice President, Corporate Secretary

LEONARD O’BRIEN

    Name(s):    

DIRECTOR

    Title:    

 

    March 13, 2008 Date:    



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1993 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS IT IS
SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER SAID ACT AND
LAWS. THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO SENIOR
INDEBTEDNESS DUE TO NATIONSBANK, N.A. AND/OR CERTAIN OTHER BANKS OR FINANCIAL
INSTITUTIONS, AS PROVIDED IN THE SUBORDINATION AGREEMENT DATED AS OF OCTOBER 13,
1995 BY AND AMONG TELOS CORPORATION, A MARYLAND CORPORATION, TELOS CORPORATION,
A CALIFORNIA CORPORATION, NATIONSBANK, N.A. AND THE HOLDERS IDENTIFIED IN
SCHEDULE A THERETO.

Herndon, Virginia

October 13, 1995  

SERIES C SENIOR SUBORDINATED UNSECURED NOTE DUE OCTOBER 1, 2000

FOR VALUE RECEIVED, Telos Corporation, a Maryland corporation, with offices at
460 Herndon Parkway, Herndon, Virginia 22070 (hereinafter referred to as “the
Borrower” or “the Company”), promises to pay to the order of Toxford
Corporation, or assigns, (hereinafter referred to as “Toxford Corporation” or
“Lender”), at c/o Rabobank, P.O. Box 348, St. Andrews House, Le Bordage, St.
Peter Port, Guernsey, Channel Islands, or at such other offices or at such other
place or places as the holder hereof may from time to time designate in writing
, the principal sum of ONE MILLION SEVEN HUNDRED SEVENTY-NINE THOUSAND SEVEN
HUNDRED TWENTY-TWO DOLLARS AND 79/100 ($1,779,722.79) on October 1, 2000
together with interest on the principal amount hereof from time to time
outstanding at the rate hereinafter provided until paid in full.

This is one of a series of the Company’s Notes known as its Senior C Senior
Subordinated Unsecured Notes Due October 1, 2000 (collectively referred to
herein as the “Series C Notes”, all of like tenor, except as to the identifying
number and principal amount thereof and except for certain variations contained
in the Series C Note issued to Sir Leslie Porter. The Series C Notes have been
issued in the aggregate principal amount of $7,879,835.51.

I. GENERAL TERMS

1.1 Interest only shall be payable at the rate of fourteen percent (14%) per
annum, on the principal balance of this Note from time to time outstanding from
and after the date hereof, and shall be due and payable quarterly, until the
principal has been paid in full, on the first day of April, July, October and



--------------------------------------------------------------------------------

January in each year. The first interest payment shall be due January 1, 1996
and shall include all interest accrued from the date hereof until the date of
such interest payment.

1.2 If not sooner paid, the outstanding and unpaid principal balance shall be
paid on October 1, 2000, together with accrued and unpaid interest on this Note.
In addition, interest shall be payable at the rate provided in Section 1.1
hereof on any Payment Premium from the date such premium is due until paid in
full.

1.3 Principal, premium, if any, and interest on this note are payable in lawful
money of the United States. The principal of this Note may be prepaid at any
time after ten (10) days, written notice to the Lender, in whole or in part, and
shall be accompanied by payment in cash of all accrued and unpaid interest on
the amount so prepaid, together with, to the extent not prohibited by applicable
law, a Payment Premium.

1.4 In the event of a Public Offering of the common stock of the Company, or in
the event of a Refinancing, the principal then outstanding shall become
immediately due and payable, together with, accrued and unpaid interest thereon,
and, to the extent not prohibited by applicable law, a Payment Premium in an
amount equal to the lesser of (i) the Net Proceeds of such Public Offering or
Refinancing or (ii) the amount determined in accordance with § 1.6(iv). The Net
Proceeds shall be applied toward the payment of the outstanding and unpaid
principal balance of the Notes, accrued and unpaid interest thereon and, to the
extent not prohibited by applicable law, such Payment Premium.

1.5 In the event of a Merger or Dissolution, the principal then outstanding
shall become immediately due and payable, together with accrued and unpaid
interest thereon and, to the extent not prohibited by applicable law, a Payment
Premium in the amount determined in accordance with § 1.6(iv).

1.6 Definitions.

 

  (i) “Public Offering” shall mean the distribution and sale of the Company’s
common stock (some of the proceeds of which sale are available to the Company)
pursuant to a registration statement (other than a registration statement on
Form S-4 or Form S-8) which has been filed with the U.S. Securities and Exchange
Commission and become effective.

 

-2-



--------------------------------------------------------------------------------

  (ii) “Refinancing” shall mean a sale of securities of the Company which
results in Net Proceeds to the Company in excess of $1,000,000, other than
(a) obligations for borrowed money due and payable within one year which are not
extended, renewed or refinanced beyond such due date; or (b) other obligations
for money borrowed money from NationsBank and/or its successors, substitutes and
participants and their respective assigns and any refinancing thereof.

 

  (iii) “Net Proceeds” shall mean the proceeds to the Company after expenses of
sale and distribution, including discounts, commissions and brokerage and legal
fees.

 

 

(iv)

“Payment Premium” shall, except as otherwise provided in § 1.4, mean an amount
equal to 13  1/2% per annum, compounded semiannually from and after the date
hereof until paid, on the principal amount of this Note outstanding from time to
time until the time of payment.

 

  (v) “Merger” shall mean a merger; consolidation or other combination to which
the Company or any subsidiary is a party, in which the Company is not the
surviving corporation or which results in the acquisition of “beneficial
ownership” of securities of the Company representing 50% or more of the total
number of votes that may be cast for the total number of votes that may be cast
for the election of directors by any “person” or “group” (as such terms are
defined in Rule 13(d) promulgated under the Securities Exchange Act of 1934, as
amended), or a sale by the Company of all or substantially all of its assets.

 

  (vi) “Dissolution” shall mean the adoption by the Board of Directors and/or
the shareholders of the Company of a resolution to dissolve the Company and
liquidate its assets, the filing by the Company of articles of dissolution or a
similar application for dissolution with the appropriate officer of the state of
incorporation of the Company, the entry of an order or other action by such
state dissolving the Company, or the adoption by the Board of Directors or the
shareholders of the Company of a plan of liquidation or a resolution approving a
liquidating distribution of the Company’s assets, whichever shall first occur.

 

-3-



--------------------------------------------------------------------------------

1.7 At any time after the third anniversary of the date hereof, the holders of a
majority in outstanding principal amount of the Series C Notes and the Series B
Senior Secured Notes issued by the Company contemporaneous herewith may request,
in writing, that the Company effect a Public Offering, at the Company’s cost and
expense. Upon receipt of any such request, the Company shall, as expeditiously
as possible, use its best efforts to effect a Public Offering, with the
objective of realizing Net Proceeds sufficient to pay the then-outstanding
principal balance of the Series C Notes and the Series B Notes together with
accrued unpaid interest thereon, and, to the extent not prohibited by applicable
law, a Payment Premium in an amount determined in accordance with § 1.4.

1.8 If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or legal holiday under the laws of the Commonwealth of
Virginia, or any other day on which banking institutions in the Commonwealth of
Virginia are obligated or authorized by law or executive order to close, such
payment shall be made on the next succeeding business day in Virginia and any
such extended time of the payment of principal shall not be included in
computing compound interest in connection with such payment.

1.9. Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the mutilation, destruction, loss or theft of this Note, the Borrower will make
and deliver to the owner a new note of like tenor in lieu of this Note so
mutilated, destroyed, lost or stolen.

1.10 Payments made on account hereof shall be applied first to accrued and
unpaid interest, then to principal, then to interest on any unpaid Payment
Premium and then to the Payment Premium, if any.

1.11 All payments made by the Company on account of the Series C Notes or any of
them shall be made pro rata, in proportion to the outstanding principal balance
of each of the Series C Notes outstanding at the time of any such payment.

II. DEFAULT

2.1 It is expressly agreed by the Borrower that the following shall be deemed to
be Events of Default under this Note: (a) the failure to pay, when due, any
amount of principal, or no more than five days after due date any amount of
premium, if any, or interest on this Note or the Series B Notes, or (b) in the
event the Borrower files any petition, or any petition is filed against it and
not dismissed within sixty (60) days, under any bankruptcy or insolvency law or
for the appointment of a receiver for

 

-4-



--------------------------------------------------------------------------------

substantially all its assets or in the event the Borrower makes a general
assignment for the benefit of creditors, (c) or any failure by the Borrower to
perform or observe any of the other covenants, agreements or provisions to be
performed or observed by it under this Note or the Series B Notes, and such
default shall not be rectified or cured within 10 days after written notice
thereof by the Lender to the Company, or (d) any representation or warranty of
the Company under the Bridge Notes Exchange and Conversion Agreement of even
date herewith shall be materially false on the date it was made, or (e) an event
of default as specified in the Revolving and Reducing Senior Facility Credit
Agreement among the Company, Telos Corporation (a California corporation) and
NationsBank, N.A. (the “Senior Credit Agreement”) shall have occurred and be
continuing, if (and only if) such event results in acceleration of the maturity
of the indebtedness under such Senior Credit Agreement and such acceleration
continues in effect.

2.2 If an Event of Default occurs, the Lender, at his option, may accelerate
this Note and may by written notice to Borrower declare the entire unpaid
principal amount of this Note and all interest accrued and unpaid thereon to be
immediately due and payable whereupon the unpaid principal amount and all such
accrued interest shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind. The failure of the
Lender to give such notice shall, in no event, be deemed a waiver of any of the
Lender rights hereunder as long as the Event of Default continues.

2.3 Upon default in the payment of the principal of this Note or any other sum
payable hereunder when due upon demand, at maturity or by reason of acceleration
of maturity, or upon the occurrence of any other Event of Default hereunder
Borrower agrees to pay all reasonable costs of collection incurred by the holder
of the Note, including reasonable attorneys’ fees, whether suit is brought or
not, and all other costs and expenses reasonably connected with collection of
the indebtedness evidenced hereby.

III. SUBORDINATION

3.1 Payment of the principal, of interest on and Payment Premium on this Note
are subordinate and subject in right of payment to the prior indefeasible
payment in full in cash or cash equivalents of all Senior Indebtedness (as such
term is defined in the Subordination Agreement) in the manner and to the extent
provided in the Subordination Agreement, and each holder of this Note by such
holder’s acceptance hereof, acknowledges and confirms such subordination,
represents and warrants that such holder has

 

-5-



--------------------------------------------------------------------------------

received and reviewed and become a party to the Subordination Agreement, and
covenants and agrees to comply with the provisions of the Subordination
Agreement applicable to holders of the Series C Notes.

This Note shall be construed and enforced in accordance with, and governed by
the laws of, the Commonwealth of Virginia without giving effect to conflict of
laws principles.

The parties hereto, including the undersigned Borrower and all guarantors and
endorsers; hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

 

Telos Corporation By:  

LOGO [g25920ex10_14p971.jpg]

Title:   VPGC

 

-6-



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

March 28, 2000

VIA FACSIMILE 011 41 22 909 8939

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

Case Postale 2049

1211 Geneve 1

RE: Series C Senior Subordinated Secured Note (Toxford Corporation)

Dear Mr. Fleming:

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the Due Date of its Series C Senior
Subordinated Secured Note Due October 1, 2000, the principal sum of which is ONE
MILLION SEVEN HUNDRED SEVENTY-NINE THOUSAND SEVEN HUNDRED TWENTY-TWO AND 79/100
U.S. DOLLARS ($1,779,722.79).

In consideration for granting this extension, Telos Corporation shall pay to
Toxford Corporation $41,600.00 (FORTY-ONE THOUSAND SIX HUNDRED AND 00/100 U.S.
DOLLARS) on October 1, 2000.

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on Toxford Corporation’s Note shall be due on
April 1, 2001, together with accrued and unpaid interest.

 

Sincerely,

/s/ William L.P. Brownley

William L.P. Brownley Vice President & General Counsel

WLLB:aa

Enclosure



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

Mr. Daniel M. Fleming

Series C Senior Subordinated Secured Note

By signing below, I agree to an extension so that Toxford Corporation’s Series C
Senior Subordinated Secured Note Due October 1, 2000, the principal sum of which
ONE MILLION SEVEN HUNDRED SEVENTY-NINE THOUSAND SEVEN HUNDRED TWENTY-TWO AND
79/100 U.S. DOLLARS ($1,779,722.79) is now due April 1, 2001.

AGREED AND ACKNOWLEDGED,

 

ATTEST:   TOXFORD CORPORATION  

 

  By:  

/s/ Daniel M. Fleming

    Name:   Mr. Daniel M. Fleming     Title:   Trust Officer, Rathbones      
Director of Toxford Corporation  



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

Michael P. Flaherty

Executive Vice President

General Counsel

March 27, 2001

VIA FACSIMILE 011 41 22 909 8939

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

Case Postale 2049

1211 Geneve 1

RE: Series C Senior Subordinated Secured Note (Toxford Corporation)

Dear Mr. Fleming:

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the Due Date of its Series C Senior
Subordinated Secured Note Due April 1, 2001, the principal sum of which is ONE
MILLION SEVEN HUNDRED SEVENTY-NINE THOUSAND SEVEN HUNDRED TWENTY-THREE AND
00/100 U.S. DOLLARS ($1,779,723.00).

Telos Corporation will convert EIGHTY-EIGHT THOUSAND NINE HUNDRED EIGHTY-SIX AND
00/100 U.S. DOLLARS ($88,986.00) into current maturities of long term debt. The
remainder or ONE MILLION SIX HUNDRED NINETY THOUSAND SEVEN HUNDRED THIRTY-SEVEN
AND 00/100 U.S. DOLLARS ($1,690,737.00) will be extended until April 1, 2002.

In consideration for granting this extension, Telos Corporation shall pay to you
$42,268.00 (FORTY-TWO THOUSAND TWO HUNDRED SIXTY-EIGHT AND 00/100 U.S. DOLLARS)
within 30 days of the Company’s receipt of this signed extension agreement.

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2002,
together with accrued and unpaid interest.

 

Sincerely,

/s/ Michael P. Flaherty

Michael P. Flaherty Executive Vice President & General Counsel

MPF:das

Enclosure



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Mr. Daniel M. Fleming

Series C Senior Subordinated Secured Note

By signing below, I agree to an extension so that Toxford Corporation’s Series C
Senior Subordinated Secured Note Due April 1, 2001, the principal sum of which
ONE MILLION SIX HUNDRED NINETY THOUSAND SEVEN HUNDRED THIRTY-SEVEN AND 00/100
U.S. DOLLARS ($1,690,737.00) is now due April 1, 2002.

AGREED AND ACKNOWLEDGED,

 

ATTEST:     TOXFORD CORPORATION  

LOGO [g25920ex10_14p48.jpg]

    By:  

/s/ Mr. Daniel M. Fleming

        Name:   Mr. Daniel M. Fleming         Title:   Trust Officer, Rathbones
   



--------------------------------------------------------------------------------

LOGO [g25920telos_logo.jpg]

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

Michael P. Flaherty

Executive Vice President

General Counsel

March 1, 2002

Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneva 1

Switzerland

RE: Series C Senior Subordinated Unsecured Note (Toxford Corporation)

Dear Mr. Fleming:

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the due date of its Series C Senior
Subordinated Unsecured Note presently due April 1, 2002, the principal sum of
which is $1,690,737.00 (one million six hundred ninety thousand seven hundred
thirty-seven and 00/100 U.S. dollars) to become due and payable on May 23, 2003.
I also agree to an extension so that the remaining principal sum currently due
and payable in the amount of $88,986.00 (eighty-eight thousand nine hundred
eighty-six and 00/100 U.S. dollars) shall now be due May 23, 2003.

In consideration for granting this extension, Telos Corporation shall pay an
extension fee of 1% in the amount of $17,797.00 (seventeen thousand seven
hundred ninety-seven and 00/100 U.S. dollars) within 30 days of the Company’s
receipt of a signed extension agreement. Notwithstanding the above, if by
June 30, 2002, the entire principal sum of $1,779,723.00 (one million seven
hundred seventy-nine thousand seven hundred twenty-three and 00/100 U.S.
dollars) has not been paid, by July 31, 2002, the Company shall pay an
additional extension fee of 1% in the amount of $17,797.00 (seventeen thousand
seven hundred ninety-seven and 00/100 U.S. dollars) or such other amount equal
to 1% of the principal balance remaining as of June 30, 2002.

Thank you for your consideration of the extension of your Note. Please do not
hesitate to contact me if you require additional information.

 

Sincerely,

/s/ Michael P. Flaherty

Michael P. Flaherty

Executive Vice President, General Counsel,

and Chief Administrative Officer



--------------------------------------------------------------------------------

Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

Case Postale 2049

1211 Geneva 1

Switzerland

Series C Senior Subordinated Unsecured Note (Toxford Corporation)

In consideration for the payment of an extension fee(s) of 1% in the amount of
$17,797.00 (seventeen thousand seven hundred ninety-seven and 00/100 U.S.
dollars) within 30 days of Telos Corporation’s receipt of this signed extension
agreement, Toxford Corporation agrees to an extension so that its Series C
Senior Subordinated Unsecured Note presently due April 1, 2002, the principal
sum of which is $1,690,737.00 (one million six hundred ninety thousand seven
hundred thirty-seven and 00/100 U.S. dollars) shall now be due on May 23, 2003.
Toxford Corporation also agrees to an extension so that the remaining principal
sum currently due and payable in the amount of $88,986.00 (eighty-eight thousand
nine hundred eighty-six 00/100 U.S. dollars) shall now be due May 23, 2003.

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $1,779,723 (one million seven hundred seventy-nine thousand
seven hundred twenty-three and 00/100 US dollars) has not been paid by July 31,
2002, the Company shall pay an additional extension fee of 1% in the amount of
$17,797.00 (seventeen thousand seven hundred ninety-seven and 00/100 U.S.
dollars) or such other amount equal to 1% of the principal balance remaining as
of June 30, 2002.

 

AGREED AND ACKNOWLEDGED,

For TOXFORD CORPORATION

  Telos Corporation

Daniel M. Fleming

 

Title:

 

/s/ Daniel M. Fleming

 

/s/ Michael P. Flaherty

Signature

  Michael P. Flaherty  

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: 11-3-2002

  March 1, 2002



--------------------------------------------------------------------------------

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneve 1

Switzerland

Series C Senior Subordinated Unsecured Note

Pursuant to section 17 of the Subordination Agreement entered into on or about
October 11, 2002, with Foothill Capital Corporation and State Street Bank and
Trust Company, Toxford Corporation herewith agrees to an extension of its Series
C Senior Subordinated Unsecured Note presently due May 23, 2002, the principal
sum of which is One Million Seven Hundred Seventy-Nine Thousand Seven Hundred
Twenty-Three ($1,779,723) to October 31, 2004.

 

AGREED AND ACKNOWLEDGED, TOXFORD CORPORATION     Telos Corporation

LOGO [g25920ex10_14dsp105.jpg]

   

/s/ Michael P. Flaherty

Signature     Michael P. Flaherty      

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date:  

 

    November 20, 2002



--------------------------------------------------------------------------------

Toxford Corporation

c/o Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneva 1

Switzerland

Series C Senior Subordinated Unsecured Note

Pursuant to section 17 of the Subordination Agreement (“Subordination
Agreement,” integrated hereto by reference), entered into on or about
October 11, 2002, with Wells Fargo Foothill, Inc. (formerly Foothill Capital
Corporation) and State Street Bank and Trust Company, we herewith agree to an
extension of our Series C Senior Subordinated Unsecured Note issued by Telos
Corporation, the principal sum of which is $1,779,723.00 (One Million Seven
Hundred Seventy-Nine Thousand Seven Hundred Twenty-Three 00/100 Dollars), to
October 31, 2005.

 

AGREED AND ACKNOWLEDGED, TOXFORD CORPORATION     Telos Corporation By:    

/s/ Daniel M. Fleming

   

/s/ Michael P. Flaherty

Signature(s):    

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

 

Daniel M. Fleming

    Name(s):    

Director

    Title:    

22.7.04

    June 29, 2004 Date:    



--------------------------------------------------------------------------------

Toxford Corporation

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneva 1

Switzerland

Series C Senior Subordinated Unsecured Note

We herewith agree to an extension of our Series C Senior Subordinated Unsecured
Note issued by Telos Corporation, the principal sum of which is $1,779,723.00
(One Million Seven Hundred Seventy-Nine Thousand Seven Hundred Twenty-Three and
00/100 Dollars) to October 31, 2008. This Series C Senior Subordinated Unsecured
Note shall remain subject to any and all terms and conditions of the
Subordination Agreement (“Subordination Agreement,” integrated hereto by
reference), entered into on or about October 11, 2002 with Wells Fargo Foothill,
Inc. (formerly Foothill Capital Corporation) and State Street Bank and Trust
Company.

 

AGREED AND ACKNOWLEDGED,     TOXFORD CORPORATION     Telos Corporation By:      

/s/ Marcel Stettler

 

/s/ Javier Olero

   

/s/ Therese K. Hathaway

Signature(s):     Therese K. Hathaway       Vice President, Corporate Secretary

Marcel Stettler

 

Javier Olero

    Name(s):      

Director

 

Director

   

/s/ Michael P. Flaherty

Title:     Michael P. Flaherty      

Executive Vice President

General Counsel

14.04.05

 

14.04.05

    March 16, 2005 Date:      



--------------------------------------------------------------------------------

Toxford Corporation

c/o Rathbones

Mr. Marcel Stettler

Place de Saint Gervais 1

1211 Geneva

Switzerland

Series C Senior Subordinated Unsecured Note

We herewith agree to an extension of our Series C Senior Subordinated Unsecured
Note issued by Telos Corporation, the principal sum of which is $1,779,722.79
(One Million Seven Hundred Seventy-Nine Thousand, Seven Hundred Twenty-Two and
79/100 Dollars) to December 31, 2011. This Series C Senior Subordinated
Unsecured Note shall remain subject to any and all terms and conditions of the
Subordination Agreement (“Subordination Agreement,” integrated hereto by
reference), entered into on or about October 11, 2002 with Wells Fargo Foothill,
Inc. (formerly Foothill Capital Corporation) and State Street Bank and Trust
Company and previously extended on April 14, 2005.

 

AGREED AND ACKNOWLEDGED,     TOXFORD CORPORATION     Telos Corporation By:      

/s/ Javier Olero

 

/s/ Michael Fitzgerald

   

/s/ Therese K. Hathaway

Signature(s):     Therese K. Hathaway       Vice President, Corporate Secretary

Javier Olero

 

Michael Fitzgerald

    Name(s):      

Director

    Title:      

17.3.08

    March 13, 2008 Date:      



--------------------------------------------------------------------------------

EXHIBIT B

SERIES B COLLATERAL

“Series B Collateral” means (i) all real or personal property, plant, building,
facility, structure, equipment or unit, or other asset now or hereafter owned,
leased or operated by the Grantor, (ii) all of the Grantor’s equipment and
fixtures, including furniture, machinery, vehicles and trade fixtures, whether
now owned or hereafter acquired, together with any and all accessions, parts and
appurtenances thereto, substitutions and replacements therefor and replacements
thereof now or hereafter owned, lease or operated by the Grantor and (iii) all
of the products or proceeds or any kind of any of the property described in
clauses (i) and (ii) of this definition; provided, however, that under no
circumstances does the property described under this definition include any of
the Grantor’s Accounts, Chattel Paper, Instruments (except to the extent
described in clause (iii) of this definition) or Inventory, including any
proceeds or profits therefrom.

For purposes of the definition of Series B Collateral:

(a) terms defined in the UCC (as defined below) and not otherwise defined herein
shall have the meanings provided therein;

(b) “UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Virginia as of February 1, 1996;

(c) “Grantor” means Telos Corporation, a Maryland corporation.



--------------------------------------------------------------------------------

EXHIBIT C

SERIES B COLLATERAL DOCUMENTS

See Attached

[Collateral Trust and Security Agreement dated as of February 1, 1996]



--------------------------------------------------------------------------------

EXECUTION COPY

TELOS CORPORATION

COLLATERAL TRUST AND SECURITY AGREEMENT

This Collateral Trust and Security Agreement, dated as of February 1, 1996, is
among Telos Corporation, a Maryland corporation (the “Grantor”), State Street
Bank and Trust Company, as trustee (the “Collateral Trustee”), and the holders
of the Grantor’s Series B Senior Subordinated Secured Notes Due October 1, 2000
listed on Exhibit A hereto (each a “Lender” and collectively, the “Lenders”).

RECITALS

A. The Grantor has issued to the Lenders Series B Senior Subordinated Secured
Notes Due October 1, 2000 in the total principal amount of $6,493,581.93 (the
“Series B Notes”).

B. The Grantor is required under the terms of the Series B Notes and the Bridge
Notes Exchange and Conversion Agreement dated as of October 13, 1995 among the
Grantor and the Lenders to enter into a security agreement with the Lenders
granting to a Collateral Trustee a perfected security interest in all of the
Grantor’s right, title and interest in the Collateral (as defined herein).

C. The Grantor, Telos Corporation, a California corporation, NationsBank, N.A.
(“NationsBank”) and the Lenders have entered into a Subordination Agreement
dated as of October 13, 1995 (the “Subordination Agreement”) pursuant to which
the Lenders have agreed to be subject to certain restrictions with respect to
the Collateral.

NOW, THEREFORE, the parties acknowledge the receipt of sufficient consideration
and agree as follows:

1. Definitions; Certain Rules of Construction. Except as otherwise explicitly
specified to the contrary, (a) the capitalized term “Section” refers to sections
of this Collateral Trust and Security Agreement, (b) references to a particular
Section include all subsections thereof, (c) the word “including” shall be
construed as “including without limitation” and (d) terms defined in the UCC (as
defined below) and not otherwise defined herein shall have the meanings provided
therein. Certain capitalized terms are used in this Agreement as specifically
defined in this Section 1 as follows:

1.1. “Collateral” means (i) all real or personal property, plant, building,
facility, structure, equipment or unit, or other asset now or hereafter owned,
leased or operated by the Grantor, (ii) all of the Grantor’s equipment and
fixtures, including furniture, machinery, vehicles and trade fixtures, whether
now owned or hereafter acquired, together with any and



--------------------------------------------------------------------------------

all accessions, parts and appurtenances thereto, substitutions and replacements
therefor and replacements thereof now or hereafter owned, leased or operated by
the Grantor and (iii) all of the products or proceeds of any kind of any of the
property described in clauses (i) and (ii) of this definition; provided,
however, that under no circumstances does the property described under this
definition include any of the Grantor’s Accounts, Chattel Paper, Instruments
(except to the extent described in clause (iii) of this definition) or Inventory
including any proceeds or profits therefrom.

1.2. “Collateral Trustee” means State Street Bank and Trust Company in its
capacity as collateral agent and trustee hereunder on behalf of the Lenders, and
each successor designated under Section 4.8 hereof.

1.3. “Events of Default” is defined in Section 8.

1.4. “Lien” means, with respect to the Grantor (or any other Person):

 

  (a) any encumbrance, mortgage, pledge, lien, charge or security interest of
any kind upon any property or assets of the Grantor (or any other Person),
whether now owned or hereafter acquired, or upon the income or profits
therefrom; and

 

  (b) the acquisition of, or the agreement to acquire, any property or asset
upon conditional sale or subject to any other title retention agreement, device
or arrangement (including a capitalized lease).

1.5. “Permitted Liens” means, with respect to the Grantor, those liens set forth
in Schedule 1.5 hereto and the following:

 

  (a) Liens for taxes, assessments or other governmental charges or claims the
payment of which is not at the time required;

 

  (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics and materialmen and other like Liens incurred in the ordinary course
of business for sums not yet due;

 

  (c) Liens (other than any Lien imposed by the Employee Retirement Income
Security Act of 1974, as amended from time to time, and the regulations
thereunder) incurred or deposits made in the ordinary course of business in
connection with workman’s compensation, unemployment insurance and other types
of social security;

 

  (d)

such imperfections of title, covenants, restrictions, easements and encumbrances
on real property that, in each case, do not arise out of the incurrence of any

 

-2-



--------------------------------------------------------------------------------

 

indebtedness and that do not interfere with or impair in any material respect
the utility or value of the real property on which such Lien is imposed; and

 

  (e) Liens securing $600,000 in outstanding aggregate principal amount of a
Senior Subordinated Note, Series A issued by the Grantor to Cottonwood Holdings,
Inc., a British Virgin Islands corporation, and assigned to John Porter.

1.6. “Person” means any present or future natural person or any corporation,
association, partnership, joint venture, company, business trust, trust,
organization, business or government or any governmental agency or political
subdivision thereof.

1.7. “UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Virginia on the date hereof.

2. Collateral.

2.1. Grant. As security for the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of the Series B
Notes, whether for principal, interest, fees, expenses or otherwise, the Grantor
hereby mortgages, pledges, collaterally grants and assigns and creates a
security interest in favor of the Collateral Trustee, and its successors, in
trust, for the benefit of the Lenders in, all of the Grantor’s right, title and
interest now existing or hereafter arising in and to (but none of its
obligations or liabilities with respect to) the Collateral, whether now owned or
hereafter acquired, together with all rights and remedies that the Grantor might
exercise with respect thereto but for the execution of this Collateral Trust and
Security Agreement.

2.2. Financing Statements. The Grantor has executed and delivered, and from time
to time hereafter, the Grantor shall execute and deliver to the Collateral
Trustee, such of the following as are provided to the Grantor by the Collateral
Trustee to be executed and delivered: (i) UCC-1 financing statements, suitable
for filing in the appropriate jurisdictions covering that portion of the
Collateral that can be subjected to a security interest under the UCC by filing
a UCC-1 financing statement; and (ii) with respect to any states in which UCC-1
financing statements must be filed at county or city levels in addition to state
level filings, UCC-1 financing statements, suitable for filing in the financing
and real estate records of such counties or cities.

2.3. Instruments. Upon the execution and delivery of this Collateral Trust and
Security Agreement and from time to time thereafter, the Grantor shall endorse
in blank and deliver to the Collateral Trustee any other evidence of
indebtedness or other Instruments that are proceeds of the Collateral as to
which filing is not sufficient to perfect the security interest granted herein
within ten (10) days of receipt of same.

 

-3-



--------------------------------------------------------------------------------

2.4. Filing. The Collateral Trustee is authorized to file such financing
statements, assignments, mortgages and other documents in all places where
filing is necessary or advisable to protect and perfect its rights. The
Collateral Trustee is irrevocably authorized to execute and file continuation
statements and similar documents which are appropriate to protect and perfect
its rights; provided, however, that the Collateral Trustee shall provide the
Grantor and NationsBank with notice and copies of any such statements or
documents prior to filing. A photocopy of any security agreement, continuation
statement, amendment or assignmerit shall be sufficient for filing as if it were
an original.

3. Collateral Trustee’s Appointment as Attorney-in-Fact.

3.1. The Grantor hereby irrevocably appoints the Collateral Trustee and any
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full authority in the place and stead of the Grantor and
in the name of the Grantor or in its own name or otherwise, for the purpose of
carrying out the terms of this Collateral Trust and Security Agreement and to
act in accordance with the Subordination Agreement, to take such action and to
execute such documents and instruments (other than amendments or changes to this
Collateral Trust and Security Agreement) as are necessary or advisable to
accomplish the purpose of this Collateral Trust and Security Agreement and the
Subordination Agreement and, without limiting the generality of the foregoing,
hereby gives the Collateral Trustee the power and right, on behalf of the
Grantor, without notice to or assent by the Grantor, to do the following only
upon the occurrence and during the continuance of any Event of Default:

(i) (A) to receive payment of and give receipt for any and all monies, claims
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (B) to sign and endorse invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts and other
documents relating to the Collateral; (C) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any proceeds thereof and to enforce
any other right in respect of any Collateral; (D) to defend any suit, action or
proceeding brought against the Grantor with respect to any Collateral; (E) to
settle, compromise or adjust and suit, action or proceeding described above and,
in connection therewith, to give appropriate discharges or releases and (F)
generally to sell, transfer, assign, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Trustee were the absolute owner thereof for all purposes, and to
do, at the Grantor’s expense, at any time, or from time to time, all acts and
things necessary or advisable to protect, preserve or realize upon the
Collateral and the Collateral Trustee’s security interest therein, in order to
effect the intent of this Collateral Trust and Security Agreement, all as fully
and effectively as the Grantor might do; and

 

-4-



--------------------------------------------------------------------------------

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral.

3.2. Power Coupled with an Interest. The power of attorney granted to the
Collateral Trustee under Section 3.1 hereof is a power coupled with an interest
and shall be irrevocable.

3.3. No Duty Imposed. The powers conferred on the Collateral Trustee hereunder
are solely to protect its interest in the Collateral, for the benefit of the
Lenders, and shall not impose any duty upon the Collateral Trustee to exercise
any such powers. In particular, the Collateral Trustee shall not be required to
make any demand or to make any inquiry as to the nature or sufficiency of any
payment received by it or to present or file any claim for moneys due or to
become due in respect of the Collateral. The Collateral Trustee shall be
accountable only for amounts actually received by it as a result of its exercise
of such powers, and neither the Collateral Trustee nor any of its officers,
directors, employees or agents shall be responsible to the Grantor or the
Lenders for any act or failure to act by it under this Collateral Trust and
Security Agreement, except for its own gross negligence or willful misconduct.
The Collateral Trustee shall be entitled to rely upon any paper, instrument or
document which it in good faith believes to be genuine and correct and to have
been signed or sent by the proper Person or Persons.

3.4. Execution of Documents. The Grantor also authorizes the Collateral Trustee,
at any time and from time to time, to execute, in connection with the sale or
sales by the Collateral Trustee provided for herein, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.

4. Collateral Trustee.

4.1. Acceptance of Trust. The Collateral Trustee, for itself and its successors,
hereby accepts the trust created by this Collateral Trust and Security Agreement
upon the terms and conditions hereof.

4.2. Appointment and Authorization. Each Lender hereby irrevocably appoints and
authorizes the Collateral Trustee to take such action and to exercise such
powers as are delegated to the Collateral Trustee by the terms hereof or are
reasonably incidental thereto. This appointment and authorization is intended
solely for the purpose of facilitating the enforcement of this Collateral Trust
and Security Agreement and does not constitute appointment of the Collateral
Trustee as trustee for any Lender for any other purpose.

4.3. Action by Collateral Trustee. The Collateral Trustee shall be required to
act or not act solely upon the instructions of the Lenders and those
instructions shall be binding upon the Collateral Trustee; provided, however,
that the Collateral Trustee shall not be required to act or not act (i) if to do
so would be contrary to law or would result, in the reasonable

 

-5-



--------------------------------------------------------------------------------

judgment of the Collateral Trustee, in substantial risk of liability to the
Collateral Trustee, and (ii) unless the Collateral Trustee has received security
and indemnity from the Lenders that is reasonably satisfactory to the Collateral
Trustee, provided that the Collateral Trustee shall not be entitled to
indemnification for its own gross negligence or willful misconduct. The
Collateral Trustee shall have no liability to any Lender for acting as
instructed by the Lenders, or for refraining from acting, if so instructed.

4.4. Liability of Collateral Trustee. Neither the Collateral Trustee nor any of
its directors, officers, agents, employees or attorneys shall be liable for any
action taken or not taken by them under or in connection with this Collateral
Trust and Security Agreement except for their own gross negligence or willfuI
misconduct. Without limitation on the foregoing, the Collateral Trustee and its
directors, officers, agent, employees and attorneys:

 

  (a) May consult with legal counsel (including in-house legal counsel),
accountants (including in-house accountants) and other professionals or experts
selected by it and shall not be liable for any action taken or not taken by it
in good faith in accordance with any advice of such legal counsel, accountants
or other professionals or experts;

 

  (b) Will not be responsible to the Lenders for any statement, warranty or
representation made in this Collateral Trust and Security Agreement or in any
notice, report, request or other statement, written or oral, given or made in
connection with this Collateral Trust and Security Agreement;

 

  (c) Shall have no duty to ask or inquire as to the performance or observance
by the Grantor of any of the terms, conditions or covenants of this Collateral
Trust and Security Agreement or to inspect any Collateral or the property, books
or records of the Grantor;

 

  (d) Will not be responsible (whether under this Collateral Trust and Security
Agreement or applicable Law) to the Lenders for the due execution, legality,
validity, enforceability, perfection, genuineness, effectiveness, sufficiency or
value of this Collateral Trust and Security Agreement or any Lien created
hereunder any other instrument or writing furnished pursuant hereto or in
connection herewith or any Collateral;

 

  (e) Shall not be deemed to have knowledge of an Event of Default unless it has
been notified in writing of such Event of Default by the Grantor or the Lenders;

 

  (f) Will not incur any liability by acting or not acting in reliance upon any
notice, consent, certificate, statement, request or other instrument or writing
believed by it to be genuine and signed or sent by the proper party or parties;
and

 

-6-



--------------------------------------------------------------------------------

  (g) Shall not be charged with knowledge of or any duties or responsibilities
in connection with any other document or agreement except the Subordination
Agreement.

4.5. Successor Collateral Trustee. The Collateral Trustee may and at the request
of the Lenders shall, resign as Collateral Trustee upon 30 days’ written notice
to the Grantor and the Lenders. If the Collateral Trustee so resigns, (a) the
Lenders shall appoint a successor Collateral Trustee, who fulfills the
requirements of Section 4.9; (b) upon a successor’s acceptance of appointment as
Collateral Trustee, the successor will thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the resigning Collateral
Trustee or the removed Collateral Trustee; and (c) upon the effectiveness of any
resignation, the resigning Collateral Trustee thereupon will be discharged from
its duties and obligations other than obligations arising as a result of any
action or inaction of the resigning Collateral Trustee prior to the
effectiveness of such resignation.

4.6. Exculpatory Provisions. The Collateral Trustee shall not be responsible in
any manner whatsoever for the correctness of any recitals, statements,
representations or warranties contained in this Collateral Trust and Security
Agreement, except for those made by the Collateral Trustee. The Collateral
Trustee makes no representations as to the value or condition of the Collateral
or any part thereof or as to the title of the Grantor thereto or as to the
security afforded by this Collateral Trust and Security Agreement and the
Collateral Trustee shall incur no liability or responsibility in respect of any
such matters. The Collateral Trustee shall have no obligation or responsibility
with respect to the failure of any other party to perform its obligations. The
Collateral Trustee shall not be responsible for insuring the Collateral or for
the payment of taxes, charges, assessments or liens upon the Collateral or
otherwise as to the maintenance of the Collateral, except that the Collateral
Trustee shall exercise such care as it uses in the ordinary course of its own
business to preserve the Collateral in its possession.

4.7. Delegation of Duties. The Collateral Trustee may execute any of its powers
hereunder and perform any of its duties hereunder either directly or by or
through agents, nominees or attorneys-in-fact reasonably selected by the
Collateral Trustee; provided, however that the Collateral Trustee shall obtain a
written acknowledgment from each agent, nominee or attorney-in-fact that it
shall be liable to each Lender for losses or damages incurred by any such Lender
as a result of such agent’s, nominees’s or attorney-in-fact’s gross negligence
or willful misconduct as and to the extent the Collateral Trustee would be
liable for such losses or damages if the actions or omissions of such agent,
nominee or attorney-in-fact constituting such gross negligence or willful
misconduct had been actions or omissions of the Collateral Trustee. The
Collateral Trustee shall not be responsible for the gross negligence or
misconduct of any agents, nominees or attorneys-in-fact selected by it without
gross negligence or willful misconduct.

 

-7-



--------------------------------------------------------------------------------

4.8. Successors to the Collateral Trustee. Every successor to any Collateral
Trustee appointed pursuant to this Collateral Trust and Security Agreement shall
(i) be a bank or trust company in good standing and having power so to act,
incorporated or organized under the laws of the United States or any State
thereof or the District of Columbia and shall also have combined capital and
surplus of not less than $100,000,000, and (ii) upon such appointment, be, for
all purposes under this Collateral Trust and Security Agreement, the Collateral
Trustee.

4.9. Representations and Warranties. The Collateral Trustee hereby represents
and warrants to each Lender as follows:

 

  (a) The Collateral Trustee is a trust company duly organized, legally existing
and in good standing under the laws of The Commonwealth of Massachusetts and has
all required corporate power and authority to enter into and perform its
obligations under this Collateral Trust and Security Agreement.

 

  (b) The execution, delivery and performance by the Collateral Trustee of this
Collateral Trust and Security Agreement has been duly authorized by all
necessary corporate action on the part of the Collateral Trustee.

 

  (c) This Collateral Trust and Security Agreement has been duly executed and
delivered by the Collateral Trustee and is the legally valid and binding
obligation of the Collateral Trustee, enforceable against the Collateral Trustee
in accordance with its terms.

 

  (d) No Uniform Commercial Code financing statements or other filings or
recordings executed by or on behalf of the Collateral Trustee, have been filed
or recorded by the Collateral Trustee with respect to any of the Collateral
except for filings and recordings naming the Collateral Trustee as secured party
or lienholder and made pursuant to this Collateral Trust and Security Agreement.

4.10. Notice by Collateral Trustee. Promptly and in any event within three
business days after its receipt of any written notice under this Collateral
Trust and Security Agreement, the Collateral Trustee shall give written notice
thereof to each Lender.

4.11. No Implied Duties. The Collateral Trustee shall have no implied duties to
any Person or any obligation to take any action under this Collateral Trust and
Security Agreement except for action specifically provided for in this
Collateral Trust and Security Agreement to be taken by the Collateral Trustee.
The Collateral Trustee’s duties and responsibilities shall be entirely
administrative and not discretionary and shall be determined only with reference
to this Collateral Trust and Security Agreement.

 

-8-



--------------------------------------------------------------------------------

4.12. Fees of the Collateral Trustee: Other Costs, Expenses and Taxes. The
Grantor shall pay periodic fees and expenses to the Collateral Trustee as set
forth in a letter of even date herewith between the Grantor and the Collateral
Trustee. The Grantor shall also pay on demand the reasonable costs and expenses
(including attorneys’ fees) of the Collateral Trustee and the Lenders in
connection with:

(i) the negotiation, preparation, execution and delivery of this Collateral
Trust and Security Agreement;

(ii) each amendment or modification of or supplement to this Collateral Trust
and Security Agreement and each waiver, approval, consent and enforcement or
attempted enforcement of this Collateral Trust and Security Agreement and any
matter related hereto, in each case including filing fees, recording fees, title
insurance fees, appraisal fees, search fees and other out-of-pocket expenses and
the reasonable fees and out-of-pocket expenses of any legal counsel (including
the allocated fees and all disbursements and other expenses of any internal
legal counsel), independent public accountants and other outside experts
retained by the Collateral Trustee and/or the Lenders and including any costs,
expenses or fees incurred or suffered by the Collateral Trustee and/or the
Lenders in connection with or during the course of any bankruptcy or insolvency
proceedings of the Grantor. The Grantor shall pay any and all costs expenses,
fees and charges payable or determined to be payable in connection with the
filing or recording of any documents related to the transactions contemplated
hereby, or in connection with any act of the Collateral Agent and/or the Lenders
pursuant hereto, and shall reimburse, hold harmless and indemnify the Collateral
Trustee and/or the Lenders from and against any and all loss, liability or legal
or other expense with respect to or resulting from any delay in paying or
failure to pay any cost, expense, fee or charge that the Collateral Trustee
and/or the Lenders may suffer or incur by reason of the failure of the Grantor
to perform its obligations hereunder. Any amount payable under this Section 4.12
shall bear interest at the interest rate described in Section 1.1 of the Series
B Notes from the second business day after a demand for payment. The obligations
of the Grantor under this Section 4.12 shall survive the termination of this
Collateral Trust and Security Agreement; and

(iii) any other duties and responsibilities incurred in connection with the
terms of this Collateral Trust and Security Agreement.

The Lenders agree, jointly and severally, to reimburse the Collateral Trustee
for any reasonable expenses not reimbursed by the Grantor (without limiting the
obligation of the Grantor to make such reimbursement) for which the Collateral
Trustee is entitled to reimbursement by the Grantor under this Collateral Trust
and Security Agreement. The Grantor agrees to pay all costs of the Lenders,
including attorneys’ fees, incurred by the Lenders with respect to the
negotiation, preparation, execution and delivery of this Collateral Trust and
Security Agreement.

 

-9-



--------------------------------------------------------------------------------

4.13. Indemnity by Grantor. The Grantor agrees to indemnify, save and hold
harmless the Collateral Trustee and the Lenders and their respective directors,
officers, agents, attorneys and employees from and against:

 

  (a) any and all claims, demands, actions, or causes of action that are
asserted against them by and any Person, if the claim, demand, action or cause
of action directly or indirectly relates to a claim, demand, action or cause
that such Person asserts or may assert against the Grantor;

 

  (b) any and all claims, demands, actions or causes of action if the claim,
demand, action or cause of action arises out of or relates to this Collateral
Trust and Security Agreement or the transactions contemplated hereby;

 

  (c) any administrative or investigative proceeding by any governmental agency
arising out of or related to a claim, demand, action or cause of action
described in clause (a) or (b) above; and

 

  (d) any and all liabilities, losses, costs or expenses including attorneys’
fees and disbursements and other professional services (including any such fees
and disbursements related to claims between any of the parties hereto) that the
Collateral Trustee and/or the Lenders suffer or incur as a result of the
assertion of any foregoing claim, demand, action or cause of action; provided,
however; that the Collateral Trustee and/or the Lenders shall not be entitled to
indemnification for any loss caused by their own gross negligence or willful
misconduct. If any claim, demand, action or cause of action is asserted against
the Collateral Trustee and/or the Lenders, the Collateral Trustee and/or the
Lenders shall promptly notify the Grantor, but the failure to so promptly notify
the Grantor shall not affect the Grantor’s obligations under this Section 4.13.
The Collateral Trustee and/or the Lenders are authorized to employ and select
counsel in enforcing its rights hereunder and in defending any claim, demand,
action or cause of action covered by this Section 4.13.

The Lenders shall, jointly severally indemnify the Collateral Trustee and its
officers, directors employees and agents (to the extent not reimbursed by the
Grantor and without limiting the obligation of the Grantor to do so) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time be imposed on, incurred by or asserted against
the Collateral Trustee relating to or arising out of this Collateral Trust and
Security Agreement and the transactions contemplated hereby; provided, however,
that the foregoing shall not extend to actions or omissions that are taken by
the Collateral Trustee with gross negligence or willful misconduct.

 

-10-



--------------------------------------------------------------------------------

Any obligation or liability of the Grantor to the Collateral Trustee and/or the
Lenders and of the Lenders to the Collateral Trustee under this Section 4.13
shall survive the expiration or termination of this Collateral Trust and
Security Agreement.

5. Representations and Warranties. The Grantor hereby represents and warrants
that:

5.1. Organization. The Grantor is duly organized, validly existing and in good
standing under the laws of Maryland, which is the state of its organization,
with all power and authority, corporate or otherwise, to execute, deliver and
perform this Collateral Trust and Security Agreement and to perform and
implement all provisions hereof.

5.2. Authorization. The execution, delivery and performance by the Grantor of
this Collateral Trust and Security Agreement has been duly authorized by all
requisite action and will not violate any provision of law or of its charter or
by-laws or regulations or any contractual provision binding on it or any of its
assets or result in the creation of any Lien (except for Liens created or
confirmed hereby) on any of its properties.

5.3. Enforceability. This Collateral Trust and Security Agreement has been duly
executed and delivered by the Grantor and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms. Except
for other filings to perfect the security interest granted hereby which have
been made or which are contemplated hereby, no consent of any other party which
has not heretofore been duly obtained and no consent, license, approval or
authorization of, or filing, registration or declaration with, any court or
governmental department, commission, board, bureau, agency or instrumentality,
foreign or domestic, is required in connection with the execution, delivery,
performance, validity or enforceability of this Collateral Trust and Security
Agreement.

5.4. Title. Except for the security interests granted to the Collateral Trustee
under this Collateral Trust and Security Agreement, the Grantor is the sole
owner of each item of Collateral and has good and marketable title thereto, free
and clear of all Liens, except for Permitted Liens.

5.5. No Other Liens. No security agreement, financing statement, equivalent
security or Lien, instrument or continuation statement covering all or any part
of the Collateral is on file or of record in any public office except such
documents in favor of the Collateral Trustee, and except for Permitted Liens.

5.6. List of Collateral. Schedule A hereto is a true and complete list of all of
the Collateral as of the date hereof to the best knowledge of the Grantor;
provided, however, that the security interest granted hereby shall extend to all
the Collateral, whether or not included on Schedule A.

 

-11-



--------------------------------------------------------------------------------

5.7. Location of Offices. The chief executive office and the chief place of
business of the Grantor and the only office where it keeps its records
concerning the Collateral is located at 460 Herndon Parkway, Herndon, Virginia
22070. The Grantor will not change the location of its chief executive office,
its chief place of business or any office where it keeps its records concerning
the Collateral without giving ten days’ prior written notice to the Collateral
Trustee and each Lender.

6. Covenants. The Grantor covenants and agrees with the Collateral Trustee that
from and after the date of this Collateral Trust and Security Agreement and
until the Series B Notes are indefeasibly paid in full and satisfied:

6.1. Further Documentation. At any time and from time to time, and at its sole
expense, the Grantor will promptly and duly execute and deliver to the
Collateral Trustee such notices, financing statements, pledges, assignments,
mortgages and other documents that are necessary or advisable for the perfection
of the security interests and Liens of the Collateral Trustee hereunder, such
notices, financing statements, pledges, assignments, mortgages and other
documents to be in form and substance reasonably satisfactory to the Lenders,
and will execute and deliver to the Collateral Trustee such additional
agreements, instruments and other documents, in form and substance reasonably
satisfactory to the Collateral Trustee, and do such further acts and things of
any nature, whether similar to the acts enumerated above or not, as may be
necessary or advisable to carry into effect the purposes of this Collateral
Trust and Security Agreement or to better assure and confirm unto its rights,
powers and remedies hereunder. The Grantor also hereby authorizes the Collateral
Trustee to file any such assignments, financing or continuation statements
without Grantor’s signature to the extent permitted by law.

6.2. Maintenance of Records. The Grantor will keep and maintain at its own cost
and expense satisfactory and complete books and records relating to the
Collateral. It will mark its books and records pertaining to the Collateral in
such manner as the Collateral Trustee may reasonably require to reflect the
security interests and Liens granted by this Collateral Trust and Security
Agreement. For the Collateral Trustee’s further security, it agrees that the
Collateral Trustee shall have a special property interest, subject to the terms
and conditions of the Subordination Agreement, in all of the Grantor’s books and
records pertaining to the Collateral (and in any computer programs necessary to
use such books and records) and following the occurrence and during the
continuance of any Event of Default, it shall deliver and turn over copies of
any such books and records (and such programs) to the Collateral Trustee or its
representative at any time on demand of the Collateral Trustee.

6.3. Compliance with Laws. The Grantor will comply, in all material respects,
with all laws, acts, rules, regulations, orders, decrees and directions of any
governmental authority applicable to the Collateral or any part thereof or to
the operation of its business (to the extent that the same may affect the
Collateral); provided, however, that it may contest any action,

 

-12-



--------------------------------------------------------------------------------

regulation, order, decree or direction in any reasonable manner which shall not
adversely affect the Collateral Trustee’s rights or the perfection of its
security interest in the Collateral.

6.4. Payment of Obligations. The Grantor will pay promptly when due, all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of its income or profits therefrom, as well as all claims of any kind
(including claims for labor, materials and supplies), except that no such charge
need be paid if (i) the validity thereof is being contested in good faith by
appropriate proceedings, (ii) such proceedings do not involve any danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(iii) such charge is adequately reserved against in accordance with generally
accepted accounting principles.

6.5. Limitation on Liens on Collateral or Other Financing Statements. Except
with respect to Permitted Liens, or Liens for taxes which are not yet due and
payable or for taxes, assessments, charges or levies permitted to be unpaid
pursuant to Section 6.4 hereof, which Liens are not material, the Grantor will
not create, permit or suffer to exist, and it will defend the Collateral against
and take such other action as is necessary to remove, any Lien on the
Collateral, and it will defend the right, title and interest of the Collateral
Trustee in and to any of its rights in and to the Collateral against the claims
and demands of all Persons whomsoever. Except for financing statements or
assignments filed pursuant to this Collateral Trust and Security Agreement or
relating to Permitted Liens, the Grantor shall not, without the prior written
consent of the Collateral Trustee, file or suffer to be on file or authorize or
permit to be filed or to be on file in any jurisdiction any financing statement
or like instrument with respect to the Collateral in which the Collateral
Trustee is not named as the sole secured party.

6.6. Limitations on Dispositions of Collateral. The Grantor will not sell,
transfer, assign or otherwise dispose of any of the Collateral, or attempt,
offer or contract to do so, other than in the ordinary course of its business
consistent with past practice. Notwithstanding the foregoing, so long as no
Event of Default shall have occurred and be continuing, the Grantor may,
consistent with the terms of this Collateral Trust and Security Agreement,
dispose of or otherwise utilize cash proceeds of the Collateral in the ordinary
course of its business. Whether or not any Event of Default has occurred or is
continuing, the proceeds of the Collateral, other than those referred to in this
Section 6.6, immediately upon receipt thereof by the Grantor, shall be held by
the Collateral Trustee as additional Collateral hereunder.

6.7. Insurance. The Grantor will, at all times, maintain or cause to be
maintained on the Collateral, insurance against loss or damage by fire or other
casualty to the extent customary with respect to like properties of companies
conducting similar businesses and will maintain or cause to be maintained public
liability and workmen’s compensation insurance insuring the Grantor to the
extent customary with respect to companies conducting similar businesses and,
upon request, will furnish to the Collateral Trustee satisfactory evidence of
the

 

-13-



--------------------------------------------------------------------------------

same. In the case of all insurance policies insuring the Collateral, any
proceeds thereof shall be payable to the Collateral Trustee for the benefit of
the Lenders after the payment of amounts due and payable to NationsBank. All
such policies, or those required hereunder, shall be deposited with the
Collateral Trustee; and, subject to the agreement of the issuer of any such
policy, such policies shall contain provisions that no such insurance may be
canceled or decreased without 10 days’ prior written notice to the Collateral
Trustee. If the Grantor shall at any time fail to obtain and maintain any of the
policies of insurance required herein, or fail to pay any premium in whole or in
part relating to any such policies, the Collateral Trustee may, but shall not be
obligated to, obtain or cause to be maintained insurance coverage with respect
to the Collateral, and pay all or part of the premium thereunder, without
waiving any Event of Default by the Grantor, and any sums disbursed by the
Collateral Trustee shall be obligations of the Grantor to the Collateral Trustee
payable on demand. Following the occurrence and during the continuance of an
Event of Default, or event which, with the giving of notice or the lapse of
time, or both, would constitute an Event of Default, the Collateral Trustee,
subject to the terms of the Subordination Agreement, shall have the right to
settle and compromise any and all claims under any of the policies required to
be maintained by the Grantor hereunder, to demand and receive all monies payable
thereunder, and to execute in the name of the Grantor and/or the Collateral
Trustee any proof of loss, notice or other instruments in connection with such
policies or any loss thereunder.

6.8. Notices. The Grantor will advise the Collateral Trustee promptly, in
reasonable detail, (i) of any Lien or claim made or asserted against any of the
Collateral; (ii) of any material change in the composition or location of the
Collateral or records with respect thereto; (iii) of the occurrence of any other
event which would have a material effect on the aggregate value of the
Collateral or on the security interest created hereunder; and (iv) of the
occurrence of any “Event of Default” as described in the Series B Notes or the
Grantor’s Series C Senior Subordinated Unsecured Notes Due October 1, 2000 (the
“Series C Notes”).

6.9. Right of Inspection. Except as otherwise restricted by law, the Collateral
Trustee shall at all times have full and free access during normal business
hours to all Grantor’s books, correspondence and records related to the
Collateral, and the Collateral Trustee or representatives of the Collateral
Trustee may examine the same, take extracts therefrom and make photocopies
thereof, and Grantor agrees to render to the Collateral Trustee, at its sole
cost and expense, such clerical and other assistance as may be reasonably
requested with regard thereto.

6.10. Further Assurances. The Grantor will promptly cure, or cause to be cured,
any defects in the execution and delivery of this Collateral Trust and Security
Agreement and any other documents arising herefrom. It will, at its sole
expense, promptly execute and deliver, or cause to be executed and delivered, to
the Collateral Trustee, all such other and further documents, agreements and
instruments in compliance with or necessary to the accomplishment of its
covenants and agreements hereunder, and obtain or cause to be obtained any
consents as may be necessary or advisable in connection herewith or to give
effect hereto.

 

-14-



--------------------------------------------------------------------------------

7. Performance by Collateral Trustee of Grantor’s Obligations. If the Grantor
fails to perform or comply with any of its agreements contained herein and the
Collateral Trustee or its agent shall perform or comply, or otherwise cause
performance or compliance, with such agreement, the expenses of the Collateral
Trustee or its agent incurred in connection with such performance or compliance,
together with interest thereon at the rate provided in Section 1.1 of the Series
B Notes, shall be payable by the Grantor to the Collateral Trustee on demand.

8. Events of Default.

The following events shall be referred to herein as “Events of Default”:

 

  (a) Failure to perform any covenant contained herein in any material respect
which continues for fifteen (15) days after written notice to the Grantor from
the Collateral Trustee.

 

  (b) Any representation or warranty contained herein shall be untrue in any
material respect as of the date when made.

 

  (c) The occurrence and continuance of any “Event of Default” as described in
the Series B Notes or the Series C Notes.

Notwithstanding anything to the contrary contained herein, in the Series B Notes
or in the Series C Notes, the occurrence of an Event of Default under this
Section 8 shall be deemed to constitute an Event of Default under the Series B
Notes and the Series C Notes, which shall entitle the Lenders to take all
actions and to exercise all remedies available to the Lenders under the Series B
Notes and Series C Notes, including the rights set forth in Sections 2.2 and 2.3
of such Notes. Further, notwithstanding anything to the contrary contained
herein, in the Series B Notes and in the Series C Notes, and notwithstanding any
default under the Series B Notes or the Series C Notes, the security interest
granted herein shall only be enforced for the payment of Grantor’s obligations
with respect to the Series B Notes and no provision of this Security Agreement
shall be enforced or otherwise used in any way for the repayment in whole or in
part of any other indebtedness or obligation of the Grantor to the Lenders,
including the Series C Notes.

9. Rights and Remedies Upon Default.

9.1. Subordination Agreement. Notwithstanding anything contained in this
Collateral Trust and Security Agreement to the contrary, all the rights and
remedies of the Collateral Trustee and the rights and remedies of the Lenders
and the Collateral Trustee with respect to the Collateral and the disposition
thereof shall be subject to the terms and conditions contained in the
Subordination Agreement. If, and to the extent, any provision in this Collateral
Trust and Security Agreement is inconsistent with the provisions of the

 

-15-



--------------------------------------------------------------------------------

Subordination Agreement, the provisions of the Subordination Agreement shall be
binding. The Collateral Trustee hereby acknowledges that it has had presented to
it and has read the Subordination Agreement and agrees to be bound by all of the
obligations of the Lenders therein as a party thereto, including the provisions
of Sections 2.1, 2.2, 2.3, 2.4, 2.5 and 2.14.

9.2. Proceeds. Following the occurrence and during the continuance of any Event
of Default, or an event set forth in Section 8 hereof which, with the giving of
notice or the lapse of time, or both, would constitute an Event of Default, any
proceeds, if and when collected by the Grantor, whether consisting of checks,
notes, drafts, bills of exchange, money orders, commercial paper of any kind
whatsoever, or other instruments or documents, received in payment for any
Collateral shall be promptly turned over to the Collateral Trustee by the
Grantor in precisely the form received, except for its endorsement when
required, and until so turned over, shall be deemed to be held in trust by the
Grantor for and as the Collateral Trustee’s property and shall not be commingled
with the Grantor’s other funds. Such proceeds, when turned over, shall continue
to be security for all of the Series B Notes and shall be applied by the
Collateral Trustee on account of the Series B Notes in the order and manner set
forth in Section 9.4 hereof. Following the occurrence and during the continuance
of any Event of Default, or an event set forth in Section 8 hereof which, with
the giving of notice or the lapse of time, or both, would constitute an Event of
Default, the Grantor shall deliver to the Collateral Trustee all original and
other documents evidencing, or relating to, the Collateral.

9.3. Payments. Upon the occurrence and during the continuance of any Event of
Default:

(i) All payments received by the Grantor under or in connection with any of the
Collateral shall be held by the Grantor in trust for the Collateral Trustee,
shall be segregated from other funds of the Grantor and shall forthwith upon
receipt by the Grantor be turned over to the Collateral Trustee, in the same
form as received by the Grantor (duly endorsed by the Grantor to the Collateral
Trustee, if required); and

(ii) any and all such payments so received by the Collateral Trustee (whether
from the Grantor or otherwise) shall be applied by the Collateral Trustee
against the Series B Notes in such order and manner as set forth in Section 9.4
hereof. Any balance of such payments held by the Collateral Trustee and
remaining after application in full of all such amounts to the Series B Notes
shall be held in trust for the account of and paid over to the Grantor or to
whomsoever may be lawfully entitled to received the same.

9.4. Foreclosure. If any Event of Default shall occur and be continuing, the
Collateral Trustee may exercise, in addition to all other rights and remedies
granted to it in this Collateral Trust and Security Agreement and in any other
instrument, document or

 

-16-



--------------------------------------------------------------------------------

agreement securing, evidencing or relating to the Series B Notes, all rights and
remedies of a secured party under the UCC or other applicable law. Without
limiting the generality of the foregoing, to the extent permitted by law, the
Grantor expressly agrees that in any such event the Collateral Trustee, without
demand of performance or other demand, advertisement or notice of any kind
(except the notice specified below of time and place of public or private sale)
to or upon the Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived), may forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, assign, give an option or options to purchase, or
otherwise dispose of and deliver said Collateral (or contract to do so), or any
part thereof, at a public or private sale or sales, at any exchange or broker’s
board or at any of the Collateral Trustee’s offices or elsewhere at such price
or prices as it may deem satisfactory, for cash or on credit or for future
delivery without assumption of any credit risk, and the Collateral Trustee may
enter into any property where any Collateral is located and take possession
thereof with or without judicial process; provided, however, that
notwithstanding anything to the contrary contained in this Collateral Trust and
Security Agreement, the Collateral Trustee may not take any action to foreclose
or otherwise realize upon the Collateral or to take possession of the Collateral
except in express accordance with the Subordination Agreement and Section 9.5
hereof. Prior to the disposition of any Collateral, the Collateral Trustee may
store, process, repair or recondition the Collateral or otherwise prepare it for
disposition in any manner and to the extent that the Collateral Trustee deems
appropriate. The Collateral Trustee shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of said Collateral so sold on behalf of
the Lenders, and to offset the purchase price thereof against the Series B Notes
or any portion thereof, and thereafter to hold the same, absolutely free and
clear of any claim or right of whatsoever kind, including any right or equity of
redemption in the Grantor, which right or equity is, to the extent permitted by
law, hereby waived and released. Upon any such sale, the Collateral Trustee
shall have the right to deliver, assign and transfer to the purchaser thereof
the Collateral sold. Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right of whatsoever kind, including any
right or equity of redemption in the Grantor, which right or equity is, to the
extent permitted by law, hereby waived and released, and any rights of stay or
appraisal which the Grantor has or may have under any rule of law or statute how
existing or hereafter adopted. Any such public or private sale shall be held at
such time or times within ordinary business hours and at such place or places as
may be required by law, as the Collateral Trustee may fix in the notice of such
sale. At any such private or public sale the Collateral may be sold as an
entirety or in separate parcels, as the Collateral Trustee may determine. The
Collateral Trustee shall not be obligated to make any sale pursuant to any such
notice. The Collateral Trustee may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for such sale, and such sale may
without further notice be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Collateral on credit or
for future delivery, the Collateral so sold may be retained by the Collateral
Trustee until the selling price is paid by the purchaser thereof, but the
Collateral

 

-17-



--------------------------------------------------------------------------------

Trustee shall not incur any liability in case of the failure of such purchaser
to take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may again be sold upon like notice. The Collateral Trustee,
however, instead of exercising the power of sale herein conferred upon it may
proceed by a suit or suits at law or in equity to foreclose the security
interest granted pursuant to this Collateral Trust and Security Agreement and
sell the Collateral or any portion thereof, under a judgment or decree of court
or courts of competent jurisdiction, the Grantor having been given notice of all
such action. The Grantor further agrees, at the Collateral Trustee’s request, to
assemble the Collateral and make it available to the Collateral Trustee at
places that the Collateral Trustee shall reasonably select, whether at the
Grantor’s premises or elsewhere. The proceeds of any such collection, sale,
enforcement or other realization of all or any part of the Collateral, and any
other cash at the time held by the Collateral Trustee pursuant to the terms of
this Collateral Trust and Security Agreement, shall be applied by the Collateral
Trustee:

(i) First, to the payment of all costs and expenses of every kind paid or
incurred by the Collateral Trustee in connection with this Collateral Trust and
Security Agreement or the exercise of any right or remedy hereunder, including
the costs and expenses of any collection, sale, enforcement or other
realization, and the costs and expenses incidental to the care or safe-keeping
of any or all of the Collateral until such costs and expenses shall be paid in
full;

(ii) Second, application to payment of the Series B Notes (including any
principal, interest, fees or expenses due under the terms of the Series B Notes)
until all such Series B Notes shall be paid in full; and

(iii) Third, after the irrevocable payment in full of the amount referred to in
paragraphs (i) and (ii), the balance, if any, shall be paid over to such other
Person or Persons as may be required by law.

To the extent permitted by law, the Grantor waives all claims, damages and
demands against the Collateral Trustee arising out of the repossession,
retention or sale of the Collateral. The Grantor agrees that the Collateral
Trustee need not give more than ten business days’ prior notice (which
notification shall be deemed given when mailed, postage prepaid, addressed to it
at its address set forth in Section 11 hereof) of the time and place of any
public sale or of the time after which a private sale may take place and that
such notice is reasonable notification of such matters. The Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all amounts to which the Lenders are
entitled, the Grantor also being liable for the fees of counsel employed by the
Collateral Trustee to collect such deficiency.

9.5. Permission of Lenders. The Collateral Trustee may not foreclose, collect,
receive, appropriate or realize upon the Collateral, or any part thereof, or
sell, lease, assign, give an option or options to purchase, or otherwise dispose
of and deliver said Collateral (or

 

-18-



--------------------------------------------------------------------------------

contract to do so), or any part thereof, without the prior written consent of
the Lenders holding at least 90% of the outstanding principal amount of the
Series B Notes at such time. In addition, any action, consent, waiver,
instruction, or other approval by the Lenders under this Collateral Trust and
Security Agreement shall require the prior written consent of the Lenders
holding at least 90% of the outstanding principal amount of the Series B Notes
at such time.

9.6. Waivers of Notice. The Grantor waives presentment, demand, protest or any
notice (to the extent permitted by law) of any kind in connection with this
Collateral Trust and Security Agreement or any Collateral.

9.7. No Liability of the Collateral Trustee and the Lenders. Neither the
Collateral Trustee nor the Lenders shall incur any liability to the Grantor as a
result of the sale of the Collateral, or any part thereof, at any private sale
conducted in a commercially reasonable manner. The Grantor hereby waives any
claims against the Collateral Trustee and the Lenders arising by reason of the
fact that the price at which the Collateral may have been sold at such private
sale was less than the price which might have been obtained at a public sale or
was less than the aggregate amount of the Series B Notes even if the Collateral
Trustee accepts the first offer received and does not offer the Collateral to
more than one offeree; provided, that the Collateral Trustee conducts any such
sale in a commercially reasonable manner.

10. Limitation on Collateral Trustee’s Duty in Respect of Collateral. Beyond the
use of reasonable care in the custody and preservation thereof, the Collateral
Trustee shall not have any duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of the
Collateral Trustee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto.

11. Notices. Any notice or any other communication to a Lender shall be given in
writing and deemed received when delivered by overnight courier or hand
delivery, or when sent by facsimile transmission to the office of such Lender
indicated on Exhibit A hereto with a copy to:

Ropes & Gray

One International Place

Boston, MA 02110-2624

Telecopy: (617) 951-7050

Attention: Steven A. Wilcox, Esq.

or such other address as may be advised in writing.

Any notice or any other communication to the Collateral Trustee shall be given
in writing and deemed received when delivered by overnight courier or hand
delivery, or when sent by facsimile transmission to the office of the Collateral
Trustee at:

 

-19-



--------------------------------------------------------------------------------

State Street Bank and Trust Company

Corporate Trust Department

Two International Place

Boston, MA 02110

Telecopy: (617) 664-5371

Attention: Henry W. Seemore, Jr.

or such other address as may be advised in writing.

Any notice or any other communication to the Grantor hereunder shall be given in
writing and deemed received when delivered by overnight courier or hand
delivery, or when sent by facsimile transmission to the office of the Grantor
at:

Telos Corporation

460 Herndon Parkway

Herndon, Virginia 22070

Telecopy: (703) 834-3311

Attention: Chief Financial Officer

with a copy to:

Hale and Dorr

60 State Street

Boston, MA 02109

Telecopy: (617) 526-5000

Attention: S. Donald Gonson, Esq.

or such other address as may be advised in writing.

12. No Waiver; Cumulative Remedies; Amendments.

The Collateral Trustee shall not by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies hereunder and no waiver
shall be valid as to the Collateral Trustee unless in writing and signed by the
Collateral Trustee and then only to the extent therein set forth. A waiver by
the Collateral Trustee of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Collateral
Trustee would otherwise have had on any future occasion. No failure to exercise
nor any delay in exercising on the part of the Collateral Trustee of any right,
power or privilege hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies hereunder provided are cumulative and may
be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Collateral
Trust

 

-20-



--------------------------------------------------------------------------------

and Security Agreement may be waived, altered, modified or amended, nor any
consent given thereunder, except by an instrument in writing, duly executed by
the Grantor, the Collateral Trustee and each Lender.

13. Successors and Assigns. This Collateral Trust and Security Agreement and all
obligations of the Grantor hereunder shall be binding upon the successors and
assigns of the Grantor, and shall, together with the rights and remedies of the
Collateral Trustee hereunder, inure to the benefit of the Collateral Trustee and
its successors. Each Lender may assign this Collateral Trust and Security
Agreement and any assignee of any such Lender shall have such rights as if
originally named herein in place of such Lender.

14. Governing Law. This Collateral Trust and Security Agreement, and all rights,
obligations and liabilities arising hereunder, shall be governed by and
construed in accordance with the internal laws of the Commonwealth of Virginia.

15. Severability. Any provision of this Collateral Trust and Security Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

16. Security Interest Absolute. All rights of the Collateral Trustee and
security interests hereunder, and all obligations of the Grantor hereunder,
shall be absolute and unconditional irrespective of:

 

  (a) any lack of validity or enforceability of any provision of any Series B
Note;

 

  (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Series B Notes;

 

  (c) any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the Series B Notes; or

 

  (d) any other circumstance which might otherwise constitute a defense
available to, or a discharge of the Grantor.

17. Further Indemnification. The Grantor agrees to pay, and to hold harmless the
Collateral Trustee and the Lenders from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Collateral Trust and Security Agreement.

 

-21-



--------------------------------------------------------------------------------

18. Termination. When all the Series B Notes shall have been fully, finally and
indefeasibly paid, discharged and retired, this Collateral Trust and Security
Agreement shall terminate, and the Collateral Trustee shall forthwith cause to
be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, the Collateral and any money
received in respect thereof, to or on the order, of the Grantor, and to execute
such termination statements as required by the Grantor.

19. Counterparts. This Collateral Trust and Security Agreement may be executed
in one or more counterparts and all of such counterparts taken together shall
constitute one and the same instrument.

20. WAIVER OF JURY TRIAL AND SETOFF: CONSENT TO JURISDICTION.

GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY
LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF
THIS COLLATERAL TRUST AND SECURITY AGREEMENT, THE COLLATERAL OR ANY INSTRUMENT
OR DOCUMENT DELIVERED PURSUANT TO THIS COLLATERAL TRUST AND SECURITY AGREEMENT,
OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF,
OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER ARISING, BETWEEN GRANTOR ON THE ONE
HAND, AND THE COLLATERAL TRUSTEE, ON THE OTHER HAND; AND GRANTOR HEREBY WAIVES,
TO THE EXTENT PERMITTED BY LAW, THE RIGHT TO INTERPOSE ANY SETOFF OR
COUNTERCLAIM OR CROSS-CLAIM IN CONNECTION WITH ANY SUCH LITIGATION, IRRESPECTIVE
OF THE NATURE OF SUCH SETOFF, COUNTERCLAIM OR CROSS-CLAIM EXCEPT TO THE EXTENT
THAT THE FAILURE SO TO ASSERT ANY SUCH SETOFF, COUNTERCLAIM OR CROSS-CLAIM WOULD
PERMANENTLY PRECLUDE THE PROSECUTION OF OR RECOVERY UPON SAME. GRANTOR HEREBY
IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
COMMONWEALTH OF MASSACHUSETTS AND, TO THE EXTENT PERMITTED BY LAW, OF ANY
FEDERAL COURT LOCATED IN THE COMMONWEALTH OF MASSACHUSETTS IN CONNECTION WITH
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY ONE OR MORE OF THIS
COLLATERAL TRUST AND SECURITY AGREEMENT, ANY SERIES B NOTE OR ANY DOCUMENT OR
INSTRUMENT DELIVERED PURSUANT TO THIS COLLATERAL TRUST AND SECURITY AGREEMENT.

21. General. The headings in this Collateral Trust and Security Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof. This Collateral Trust and Security Agreement constitutes the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior and current understandings and agreements, whether
written or oral.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor, the Collateral Trustee and each Lender have
caused this Collateral Trust and Security Agreement to be executed by their duly
authorized officers as of the date first set forth above.

 

TELOS CORPORATION By:  

/s/ William L.P. Brownley

Name:   William L.P. Brownley Title:   V.P. General Counsel

STATE STREET BANK AND TRUST COMPANY,
as Collateral Trustee

By:  

/s/ ERIC J. DONAGHEY

Name:   ERIC J. DONAGHEY Title:   Assistant Vice President SECOND CONSOLIDATED
TRUST PLC By:  

/S/ R.L. RICHARDS

Name:   R.L. RICHARDS Title:   AUTHORIZED SIGNATORY NORTH ATLANTIC SMALLER
COMPANIES INVESTMENT TRUST PLC By:  

LOGO [g25920ex10_14pg135a.jpg]

Name:   Title:   J O HAMBRO INVESTMENT MANAGEMENT LTD. By:  

LOGO [g25920ex10_14pg135b.jpg]

Name:   Title:  

 

-23-



--------------------------------------------------------------------------------

INVESCO ENGLISH & INTERNATIONAL TRUST PLC By:  

/s/ I. A. CARSTAIRS

Name:   I. A. CARSTAIRS Title:   Director   INVESCO ASSET MANAGEMENT LTD TOXPORD
CORPORATION By:  

LOGO [g25920ex10_14pg137a.jpg]

Name:   LOGO [g25920ex10_14pg137b.jpg] Title:  
DIRECTOR                                         DIRECTOR  

/s/ John Porter

  John Porter  

/s/ Sir Leslie Porter

  Sir Leslie Porter

 

-24-



--------------------------------------------------------------------------------

EXHIBIT A

Second Consolidated Trust PLC

Exchange House

Primrose Street

London EC2A 2NY

United Kingdom

Telecopy: 011-44-7l-782-9834

Attention: Roderick L. Richards

North Atlantic Smaller Companies

    Investment Trust PLC

10 Park Place

London SW1A 1LP

United Kingdom

Telecopy: 011-44-71-233-1503

Attention: Christopher H.B. Mills

J.O. Hambro Investment Management Ltd.

l0 Park Place

London SW1A 1LP

United Kingdom

Telecopy: 011-44-71-222-2020

Attention: Christopher H.B. Mills

INVESCO English & International Trust PLC (formerly named and

known as Drayton English & International Investment Trust)

11 Devonshire Square

London EC2M 4YR

United Kingdom

Telecopy: 011-44-071-623-3339

Attention: Andrew Crossley

John Porter

Party America

63 Chester Square

London SW1

United Kingdom

Telecopy: 011-44-71-396-0106



--------------------------------------------------------------------------------

Toxford Corporation

c/o Rabobank

P.O. Box 348

St. Andrews House

Le Bordage

St. Peter Port, Guernsey, Channel Islands

Telecopy: 011-44481-725-157

Attention: Roy Smith

Sir Leslie Porter

c/o Personal Financial Management Limited

12 Hans Road

London SW3 1RT England

Attention: Mr. Craig Renaud

 

-26-